Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32      Desc
            Exhibit Exhibits to Certification in Support Page 1 of 119




                Exhibit A
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    1 of 12 Page 2 of 119



Caption in Compliance with D.N.J. LBR 9004-1

 HERRICK, FEINSTEIN LLP
 Steven B. Smith
 Avery S. Mehlman
 Rachel H. Ginzburg
 2 Park Avenue
 New York, NY 10016
 (212) 592-1400
 amehlman@herrick.com
 ssmith@herrick.com
 rginzburg@herrick.com

 Attorneys for Plaintiff Cosmopolitan Food Group, Inc.

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF JERSEY


   In re                                                     Case No. 20-23720-SLM

   BARIS A. KANTARCI,                                        Chapter 7

                      Debtor.                                Honorable Stacey L. Meisel



   COSMOPOLITAN FOOD GROUP, INC.
                                                                      21-01214-SLM
                                                             Adv. No. ___________
                                 Plaintiff,

                            v.

   BARIS KANTARCI

                                 Defendant.


                   COMPLAINT OBJECTING TO DISCHARGEABILITY OF
                  DEBT UNDER 11 U.S.C. § 523 AND FOR RELATED RELIEF

            Plaintiff Cosmopolitan Food Group, Inc. (“CFG” or the “Company”), by and through its

attorneys, Herrick, Feinstein LLP, hereby files this Complaint Objecting to Dischargeability of
                                                 1
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    2 of 12 Page 3 of 119



Debt Under 11 U.S.C. § 523 and For Related Relief (the “Complaint”), and in support thereof,

states as follows:

                                       Nature of the Action

            1.   The United States Bankruptcy Code was designed to help honest debtors suffering

from financial distress to obtain a fresh start. Section 523 of the Bankruptcy Code ensures that

debtors who behave fraudulently do not enjoy the benefits of this system.

            2.   Here, CFG discovered that Baris Kantarci, the debtor and the Company’s former

President, had sexually harassed a female employee so egregiously that she quit after just five days

on the job. CFG further discovered that Kantarci was illegally importing energy drinks using his

position as CFG’s President, not only benefiting at the Company’s expense, but also jeopardizing

the Company’s reputation and privileges with United States Customs. Based on these facts, the

Company brought a lawsuit against Kantarci and obtained a default judgment for $596,186.06.

            3.   The one question before the Court is this: Should a debtor who owes a debt because

he sexually harassed an employee and defrauded a company that he owed fiduciary duties to

benefit from a discharge of that debt? CFG submits that the answer is no. Kantarci’s debt is the

paradigmatic example of a non-dischargeable debt.

                                      Jurisdiction and Venue

            4.   The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157(b)(2)(I) and 1334(b).

            5.   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I). CFG consents to the

entry of final orders or judgment by this Court if it is determined that consent of the parties is

required by this Court to enter final orders or judgment consistent with Article III of the United

States Constitution.


                                                  2
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    3 of 12 Page 4 of 119



            6.    Venue of this case and this adversary proceeding in this District is proper under 28

U.S.C. §§ 1408 and 1409.

                                              The Parties

            7.    CFG is a corporation organized and existing under the laws of the State of Delaware

with a principal place of business in Hoboken, New Jersey. CFG is a multinational company that

has been in the olive oil and gourmet foods business for more than 25 years.

            8.    Baris Kantarci (“Kantarci” or the “Debtor”) is the former President of the Company

who, upon information and belief, resides in Weehawken, New Jersey. Kantarci was employed by

CFG at its principal place of business in Hoboken, New Jersey, from around September 2010 until

around July 2019, when his employment was terminated because he had defrauded the Company

and sexually harassed an employee.

                                             Background

      A. CFG hired Kantarci to serve as President

            9.    CFG supplies large supermarket chains such as Walmart, Shop Rite, Stop & Shop,

HEB, Winn Dixie, Bi-Lo, Shaws, Market Basket, Delhaize Group, Burlington, Albertsons, and

TJX Companies in the United States with products that it produces through four plants in the

Aegean Region of Turkey, the main agricultural area of the country of Mediterranean style food.

Today, CFG is on 7 continents, with 3 warehouses and 4 sales offices. CFG sells its products

worldwide in more than 60 countries.

            10.   Around September 2010, CFG hired Kantarci, who served as the President of the

Company at CFG’s Hoboken location, with all employees in that office reporting to him.

      B. Kantarci sexually harassed a subordinate employee, which resulted in her quitting
         her job and eventually suing CFG

            11.   In February 2019, a former employee (the “Former Employee”) filed a lawsuit (the

                                                   3
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    4 of 12 Page 5 of 119



“Sexual Harassment Lawsuit”) against CFG for sexual harassment (the “Sexual Harassment”)

committed against her by Kantarci while he was the President of CFG.

            12.   The story begins on January 8, 2019, when the Former Employee began her

employment with CFG.1 The Sexual Harassment Lawsuit alleged that from the day the Former

Employee began working for CFG, Kantarci consistently and repeatedly committed acts of sexual

harassment against her, including not only the making of explicit comments but also inappropriate

and offensive touching like holding her hands, rubbing and kissing her.

            13.   On just her fourth day of employment, Kantarci brought her to a strip club while

on a business trip in California, with Kantarci’s conduct during the evening being so offensive that

it culminated in her resignation.

            14.   The Sexual Harassment Lawsuit further alleged that the inappropriate conduct and

touching resulted in the Former Employee booking an early flight home, and, upon her return to

New Jersey, she filed a police report regarding Kantarci’s misconduct.

            15.   The Former Employee was only employed by the Company for five days.

            16.   The Sexual Harassment Lawsuit alleged counts of “Hostile Work Environment Due

to Sex” against CFG and “Aiding and Abetting Harassment” against Kantarci.

            17.   After the Sexual Harassment Lawsuit was filed, the Former Employee provided the

Company with video of Kantarci’s conduct.

            18.   Upon information and belief, Kantarci received a demand letter (the “Demand

Letter”) from the Former Employee’s attorney as early as January 2019, but he concealed it from



1
  The Sexual Harassment Lawsuit has a public docket in New Jersey state court, but in an effort to protect the victim’s
privacy and to prevent her name from being published on another docket (especially when such publication will not
benefit her in any way), CFG has not attached any pleadings from the Sexual Harassment Lawsuit. CFG does not
believe that review of the complaint in the Sexual Harassment Lawsuit is necessary, but to the extent the Court needs
to review any filings, CFG can provide such documents to the Court for in-camera review or file such documents on
the docket, redacting the victim’s name and the case number.
                                                          4
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    5 of 12 Page 6 of 119



CFG. CFG was not aware of the Sexual Harassment until it became a subject of the Sexual

Harassment Lawsuit.

            19.   Once alerted about the Sexual Harassment that had taken place in February, CFG

immediately investigated the allegations. The Company initially relegated Kantarci to working

remotely and later terminated his employment.

            20.   Initially, Kantarci offered to pay all or part of any settlement or judgment against

the Company in an attempt to bargain for his continued employment, but he later withdrew any

commitment to pay and did not contribute to any settlement.

            21.   The Company settled the Sexual Harassment Lawsuit and the case was closed in

September 2019. The Company, however, suffered hundreds of thousands of dollars in damages

in connection with settlement, litigation costs, and other fees.

      C. Kantarci fraudulently imported beverages into the United States using his position as
         President of CFG

            22.   CFG is in the business of importing goods into the United States. Accordingly,

CFG maintains shipping privileges with United States Customs and Border Protection (“CPB”).

            23.   The importation of food and beverages into the United States is a heavily regulated

activity. Importers of food products intended for introduction into United States interstate

commerce, such as CFG, are responsible for ensuring that the products are safe, sanitary, and

labeled according to United States requirements.

            24.   Imported food products are subject to scrutinous inspection by the United States

Food and Drug Administration (the “FDA”).

            25.   Beginning around July 2019, the FDA sent a series of Notices of FDA Action to

CFG.

            26.   After a period of investigation, CFG discovered that Kantarci had unilaterally given

                                                   5
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    6 of 12 Page 7 of 119



CFG’s vendor, All-Ways, approval to use the Company’s shipping account for the importation of

energy drinks from exporters in Poland, the Netherlands, and South Africa. Kantarci gave his

approval without CFG’s knowledge or endorsement, presumptively for his own personal benefit

and with such action exposing CFG to possible legal liability and FDA action.

            27.   To date, CFG has uncovered at least seven months (January to July 2019) during

which Kantarci was fraudulently importing goods through the entirely unauthorized use of CFG’s

name, resources, and privileges for his own benefit.

            28.   Kantarci knew that the Company would not detect his unauthorized use of CFG’s

name, resources, and privilege because Kantarci told less senior staff that he was the one dealing

with all documents regarding arrival notices and invoices.

      D. CFG received a state court judgment against Kantarci

            29.   On December 13, 2019, CFG brought a civil action against Kantarci in the Superior

Court of New Jersey, Hudson County: Law Division (the “State Court”), Dkt. No. HUD-L-

004847-19 (the “State Court Action”) to recover substantial damages flowing from Kantarci’s

breach of fiduciary duties that Kantarci owed to CFG as an officer, employee, and agent of the

Company, as well as for his fraud and usurpation of corporate opportunity.2

            30.   On January 14, 2020, counsel for Kantarci at that time, Jon. S. Deutsch, Esq.,

accepted service on behalf of Kantarci and executed an Acknowledgement of Service.3

            31.   On March 17, 2020, Mr. Deutsch filed a motion to be relieved as counsel (“Motion

to Be Relieved as Counsel”) on the grounds that Kantarci failed to cooperate in the defense of the

state court complaint.4 According to the Motion to Be Relieved as Counsel, Kantarci “failed to



2
  The complaint in the State Court Action is annexed as Exhibit A.
3
  A copy of the Acknowledgment of Service is annexed as Exhibit B.
4
  A copy of the Motion to Be Relieved as Counsel is annexed as Exhibit C.
                                                       6
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    7 of 12 Page 8 of 119



answer emails, telephone calls and texts” and “failed to send the retainer.” The Motion to Be

Relieved as Counsel noted that representation of Kantarci was rendered unreasonably difficult by

his failure to respond.

            32.      On April 24, 2020, the State Court entered an order relieving Mr. Deutsch as

counsel (the “Order Relieving Counsel”).5 In the Order Relieving Counsel, the State Court also

entered default and gave Kantarci thirty additional days to retain new counsel.

            33.      Kantarci never moved to vacate the default entered against him. Accordingly, on

August 19, 2020, CFG filed a motion for an order entering final judgment by default against

Kantarci (the “Motion for Final Judgment”).6

            34.      On September 11, 2020, the State Court entered a final judgment by default (the

“Final Default Judgment”) against Kantarci in the amount of $596,186.06.7 The State Court noted

that it had “considered the courtesy copy and exhibits 1 through 4 and Exhibits A through M

submitted for in camera review” and that the application was unopposed.

      E. Kantarci files this bankruptcy case

            35.      On December 18, 2020, Kantarci filed the above-captioned case (the “Chapter 7

Case”). Jeffrey Thomas Testa was appointed the chapter 7 trustee in the Chapter 7 Case.

            36.      The deadline to object to the dischargeability of debts under 11 U.S.C. § 523(a)(2),

(4), or (6) in the Chapter 7 Case has been set for March 23, 2021. See Notice of Chapter 7

Bankruptcy Case (ECF No. 3), at § 9.

                                          First Cause of Action
                  Nondischargeability of debt due to fraudulent importation of beverages

            37.      CFG repeats and realleges the preceding paragraphs as if fully set forth herein.


5
  A copy of the Order Relieving Counsel is annexed as Exhibit D.
6
  A copy of the Motion for Final Judgment is annexed as Exhibit E.
7
  A copy of the Final Default Judgment is annexed as Exhibit F.
                                                       7
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2 FiledFiled
                                     03/23/21
                                          06/11/21Entered
                                                      Entered
                                                           03/23/21
                                                               06/11/21
                                                                    13:31:37
                                                                        12:12:32
                                                                              DescDesc
                                                                                   Main
             Exhibit Exhibits Document
                              to CertificationPage
                                               in Support
                                                    8 of 12 Page 9 of 119



            38.   Kantarci made false representations, including implied misrepresentations and

omissions fostering a false impression of material facts, about using CFG’s relationship with All-

Ways to import energy drinks for his own personal benefit.

            39.   Kantarci knew, at all times, that his representations and omissions were false.

            40.   Kantarci made the misrepresentation with the intent and purpose of deceiving CFG

and with the intent to use CFG’s resources for personal gain.

            41.   CFG relied on Kantarci’s misrepresentation and continued to employ Kantarci in

his capacity as President while he was fraudulently using CFG’s relationship with All-Ways to

import energy drinks for his own personal benefit.

            42.   CFG sustained loss and damages as a direct and proximate result of Kantarci’s

misrepresentations and omissions with respect to the importation of energy drinks, which fostered

a false impression of material facts.

            43.   CFG is entitled to entry of an order declaring that its claims be excepted from the

Debtor’s discharge pursuant to section 523(a)(2)(A) of the Bankruptcy Code.

                                    Second Cause of Action
       Nondischargeability of debt due to fraudulent actions related to sexual harassment

            44.   CFG repeats and realleges the preceding paragraphs as if fully set forth herein.

            45.   Kantarci made false representations, including implied misrepresentations or

omissions that fostered a false impression when he failed to tell anyone at CFG about the Sexual

Harassment and when he concealed the Demand Letter from CFG.

            46.   Kantarci knew, at all times, that his representations and omissions with respect to

the Sexual Harassment and Demand Letter were false.

            47.   Kantarci made the misrepresentation about the Sexual Harassment and the Demand

Letter with the intent and purpose of deceiving CFG, presumably so that he did not lose his position

                                                   8
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2FiledFiled
                                    03/23/21
                                         06/11/21Entered
                                                     Entered
                                                          03/23/21
                                                              06/11/21
                                                                   13:31:37
                                                                       12:12:32
                                                                             DescDesc
                                                                                  Main
            Exhibit Exhibits to
                             Document
                                CertificationPage
                                              in Support
                                                   9 of 12 Page 10 of 119



as President of CFG.

            48.   CFG relied on Kantarci’s misrepresentation with respect to the Sexual Harassment

and the Demand Letter and continued to employ Kantarci in his capacity as President because CFG

was not aware of the Sexual Harassment or the Demand Letter. Indeed, once alerted to the Sexual

Harassment, CFG investigated the allegations and terminated Kantarci’s employment in July 2019.

            49.   CFG sustained loss and damages as a direct result of Kantarci’s misrepresentation

with respect to the Sexual Harassment and the Demand Letter.

            50.   CFG is entitled to entry of an order declaring that its claims be excepted from the

Debtor’s discharge pursuant to section 523(a)(2)(A) of the Bankruptcy Code.

                                   Third Cause of Action
  Nondischargeability of debt due to fraud and defalcation while acting in a fiduciary duty

            51.   CFG repeats and realleges the preceding paragraphs as if fully set forth herein.

            52.   Kantarci, as President of CFG, acted as a fiduciary with respect to his position at

CFG. As part of his duties as President, Kantarci was entrusted with CFG’s money, partner

connections, and international shipping privileges.

            53.   Kantarci committed fraud and defalcation while acting in his fiduciary capacity by

using CFG’s relationship with All-Ways to illegally ship energy drinks to the United States for his

own personal gain.

            54.   Kantarci knew that his behavior was improper and would violate the fiduciary

duties he owed to CFG.

            55.   CFG is entitled to entry of an order declaring that its claims be excepted from the

Debtor’s discharge pursuant to section 523(a)(4) of the Bankruptcy Code.

                                    Fourth Cause of Action
                         Nondischargeability of debt due to embezzlement


                                                   9
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2FiledFiled
                                    03/23/21
                                         06/11/21Entered
                                                     Entered
                                                         03/23/21
                                                             06/11/21
                                                                  13:31:37
                                                                       12:12:32
                                                                             DescDesc
                                                                                  Main
            Exhibit Exhibits Document
                             to CertificationPage
                                              in Support
                                                  10 of 12 Page 11 of 119



            56.   CFG repeats and realleges the preceding paragraphs as if fully set forth herein.

            57.   Kantarci embezzled CFG’s property. Kantarci was entrusted with CFG’s money,

partner connections, and shipping privileges with CPB, all of which he misappropriated for his

own use to illegally ship energy drinks to the United States for his own personal gain. Kantarci

misappropriated CFG’s property with fraudulent intent, knowing that his behavior was improper

and violated the fiduciary duties he owed to CFG.

            58.   CFG is entitled to entry of an order declaring that its claims be excepted from the

Debtor’s discharge pursuant to section 523(a)(4) of the Bankruptcy Code.

                                   Fifth Cause of Action
 Nondichargeability of debt due to willful and malicious injury caused by Kantarci to CFG
                          by sexually harassing CFG’s employee

            59.   CFG repeats and realleges the preceding paragraphs as if fully set forth herein.

            60.   Kantarci inflicted the Sexual Harassment in such a manner that he was substantially

certain that injury would result to the Former Employee and to CFG, as evidenced by the fact that

he neither told the Company about his behavior nor told CFG when he received the Demand Letter.

Indeed, his actions had the purpose of producing injury to CFG. Kantarci damaged CFG’s

reputation and CFG had to bear the costs of a settlement with the Former Employee. Kantarci’s

behavior towards the Former Employee was malicious and committed with wanton and willful

disregard of both the Former Employee’s person and CFG.

            61.   CFG is entitled to entry of an order declaring that its claims be excepted from the

Debtor’s discharge pursuant to section 523(a)(6) of the Bankruptcy Code.

                                   Sixth Cause of Action
 Nondichargeability of debt due to willful and malicious injury caused by Kantarci to CFG
                              by illegal importation of goods

            62.   CFG repeats and realleges the preceding paragraphs as if fully set forth herein.


                                                   10
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2FiledFiled
                                    03/23/21
                                         06/11/21Entered
                                                     Entered
                                                         03/23/21
                                                             06/11/21
                                                                  13:31:37
                                                                       12:12:32
                                                                             DescDesc
                                                                                  Main
            Exhibit Exhibits Document
                             to CertificationPage
                                              in Support
                                                  11 of 12 Page 12 of 119



            63.   Kantarci’s actions in using CFG’s relationship with All-Ways to import energy

drinks for his own personal benefit were inflicted in such a manner that he was substantially certain

that injury would result to CFG and its property and had the purpose of producing injury to CFG

and its property. Kantarci knew that his actions would result in injury to CFG.

            64.   CFG is entitled to entry of an order declaring that its claims be excepted from the

Debtor’s discharge pursuant to section 523(a)(6) of the Bankruptcy Code.

                             -Remainder of page intentionally left blank-




                                                  11
HF 13677272v.7
Case
 Case21-01214-SLM
      21-01214-SLM DocDoc114-2FiledFiled
                                    03/23/21
                                         06/11/21Entered
                                                     Entered
                                                         03/23/21
                                                             06/11/21
                                                                  13:31:37
                                                                       12:12:32
                                                                             DescDesc
                                                                                  Main
            Exhibit Exhibits Document
                             to CertificationPage
                                              in Support
                                                  12 of 12 Page 13 of 119



                                          Prayer for Relief

            WHEREFORE, for the foregoing reasons, CFG respectfully requests that the Court:

            A.    Enter judgment on the First Cause of Action determining that Kantarci’s debt to
                  CFG is not discharged pursuant to 11 U.S.C. § 523(a)(2)(A);
            B.    Enter judgment on the Second Cause of Action determining that Kantarci’s debt to
                  CFG is not discharged pursuant to 11 U.S.C. § 523(a)(2)(A);
            C.    Enter judgment on the Third Cause of Action determining that Kantarci’s debt to
                  CFG is not discharged pursuant to 11 U.S.C. § 523(a)(4);
            D.    Enter judgment on the Fourth Cause of Action determining that Kantarci’s debt to
                  CFG is not discharged pursuant to 11 U.S.C. § 523(a)(4);
            E.    Enter judgment on the Fifth Cause of Action determining that Kantarci’s debt to
                  CFG is not discharged pursuant to 11 U.S.C. § 523(a)(6); and
            F.    Enter judgment on the Sixth Cause of Action determining that Kantarci’s debt to
                  CFG is not discharge pursuant to 11 U.S.C. § 523(a)(6).
            G.    Enter such other further relief to which CFG may be entitled as a matter of law or
                  equity, or which the Court determines to be just and proper.

Dated: New York, New York
       March 23, 2021

                                               HERRICK, FEINSTEIN LLP
                                               /s/ Steven B. Smith
                                               Steven B. Smith
                                               Avery S. Mehlman
                                               Rachel H. Ginzburg
                                               2 Park Avenue
                                               New York, NY 10016
                                               (212) 592-1400
                                               (212) 592-1500 (fax)
                                               E-mail: ssmith@herrick.com
                                                        amehlman@herrick.com
                                                        rginzburg@herrick.com

                                               Attorneys for Plaintiff Cosmopolitan Food Group,
                                               Inc.




                                                  12
HF 13677272v.7
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                  Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits to
                             Exhibit
                               Certification
                                     A-F Pagein Support
                                                  1 of 86 Page 14 of 119




                    EXHIBIT A
        HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 1 of 11 Trans ID: LCV20192302993
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                     Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits to
                                Exhibit
                                  Certification
                                        A-F Pagein Support
                                                     2 of 86 Page 15 of 119


Avery S. Mehlman, Esq., Attorney ID No. 251072017
K. Heather Robinson, Esq. Attorney ID No. 024492006
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
   Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


                                                      SUPERIOR COURT OF NEW JERSEY
COSMOPOLITAN FOOD GROUP, INC.
                                                      HUDSON COUNTY; LAW DIVISION
                           Plaintiff,
                                                      DOCKET NO.:
                      V.
                                                                   CIVIL ACTION
BARIS KANTARCI
                                                                   COMPLAINT
                           Defendant.

       Plaintiff Cosmopolitan Food Group, Ine. (“CFG” or the “Company”), by and through its

attorneys, Herrick, Feinstein, LLP, allege and state as follows:

                                         INTRODUCTION

       1.      CFG brings this action to recover from its former President, Baris Kantarci

(“Kantarci”), the substantial damages flowing from Kantarci’s breach of fiduciary duties, including

the duties of loyalty and good faith, that Kantarci owed to CFG as an officer, employee and agent of

the Company. CFG also seeks recovery from Kantarci for his fraud and usurpation of corporate

opportunity.

       2.      During his tenure with CFG, Kantarci behaved antithetically to any basic

expectations, the Company’s policies, and the corporate culture.     Kantarci sexually harassed a

female employee exposing the Company reputationally and financially in a publicly filed lawsuit.

Kantarci additionally used the Company’s shipping privileges with United States Customs and

shipping account with its vendor, All-Ways, to ship what appear to be energy drinks into the United

States presumably for Kantarci’s personal financial benefit and with such action {i.e. the
         HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 2 of 11 Trans ID: LCV20192302993
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                     Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits to
                                Exhibit
                                  Certification
                                        A-F Pagein Support
                                                     3 of 86 Page 16 of 119


 importation of beverages into the United States) of course further exposing the Company to legal

liability.    As of the date of this filing, the Company has uncovered at least seven months during

which Kantarci made repeated unauthorized shipments using the Company’s name and resources.

         3.      Kantarci wrongfully and intentionally engaged in these actions and in doing so

breached the trust placed in him by the Company and abused his power and his position for his own

personal benefit. Kantarci additionally concealed his wrongdoing in utter disregard for his duties

and obligations. His misconduct has substantially damaged the Company.

                                           THE PARTIES

        4.       Plaintiff CFG is a corporation organized and existing under the laws of the State of

Delaware with a principal place of business in Hoboken, New Jersey.

        5.       Defendant Kantarci is the former President of the Company who, upon information

and belief, resides in Weehawken, New Jersey.

        6.       Mr. Kantarci was employed by the Company at its principal place of business in

Hoboken, New Jersey, from at or around September 2010 until July 2019, when his employment

was terminated for cause.

                                          BACKGROUND
        7.       Cosmopolitan is a multinational company that has been in the olive oil and gourmet

foods business for more than 25 years. Today CFG is on 7 continents, with 3 warehouses and 4

sales offices and is selling its products worldwide in more than 60 countries.

        8.       CFG supplies large supermarket chains such as Walmart, Shoprite, Stop&Shop,

HEB, Winn Dixie, Bi-Lo, Shaws, Market Basket, Delhaize Group, Burlington, Albertsons and TJX

Companies in the USA with products that it produces through four plants in the Aegean Region of

Turkey, the main agricultural area of the country for Mediterranean style food.
         HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 3 of 11 Trans ID: LCV20192302993
    Case
    Case21-01214-SLM
         21-01214-SLM DocDoc14-2
                               1-1 Filed
                                      Filed03/23/21
                                            06/11/21 Entered
                                                        Entered03/23/21
                                                                06/11/2113:31:37
                                                                          12:12:32 Desc
                                                                                   Desc
               Exhibit Exhibits to
                                 Exhibit
                                   Certification
                                         A-F Pagein Support
                                                      4 of 86 Page 17 of 119


         9.    Examples of CFG’s products include olive oil, vinegars, salad dressings,

bruschetta’s, sundried tomatoes, capers and peppers.

         10.   In or around September 2010, CFG hired Kantarci, who came to serve as the

President of the Company at CFG’s Hoboken location, with all employees in that office reporting to

him.

The Sexual Harassment

         11.   In late February 2019, a female employee filed a legal claim for blatant and

egregious sexual harassment committed by Kantarci during his employment with the Company.

         12.   To wit, the female in issue was employed by the Company for only five days.

         13.   During her short tenure, Kantarci consistently and repeatedly committed acts of

sexual harassment against her, including not only the making of explicit comments but also

inappropriate and offensive touching like holding her hands, rubbing and kissing her.

         14.   On just her fourth day of employment, Kantarci brought her to a strip club while on a

business trip in California, with Kantarci’s conduct during the evening being so offensive that it

culminated in her resignation, early flight home, and the filing of a police report in New Jersey.

The female employee provided the Company with video of certain of Kantarci’s conduct.

        15.    CFG was not aware of these issues until it found itself the subject of a lawsuit filed

against it.

        16.    Indeed, upon information and belief, Kantarci received a demand letter from the

victim’s attorney as early as January 2019, but concealed it from CFG.

        17.    Once alerted to the situation, CFG investigated the allegations.

        18.    In attempts to bargain for his continued employment with the Company, Kantarci in

the first instance offered to pay all or part of any settlement or judgment against the Company but
        HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 4 of 11 Trans ID: LCV20192302993
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                     Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits to
                                Exhibit
                                  Certification
                                        A-F Pagein Support
                                                     5 of 86 Page 18 of 119


thereafter withdrew such commitment. The Company, at any rate, relegated Kantarci to working

remotely and thereafter fully and finally terminated his employment as of July 25, 2019.

        19.     The Company was able to settle the claims for sexual harassment, with the case in

issue being closed in or about September 2019. However, the Company suffered hundreds of

thousands of dollars in damages in connection with settlement, litigation costs, and other fees.

The Unauthorized Importation of Beverages Into The United States

        20.     As stated, CFG is in the business of importing goods into the United States.

        21.     As such, CFG maintains shipping privileges with United States Customs and Border

Protection (“CPB”).

        22.     The importation of food and beverages into the United States is not an insignificant

commercial business but instead a heavily regulated activity.

        23.     Importers of food products intended for introduction into U.S. interstate commerce

are responsible for ensuring that the products are safe, sanitary, and labeled according to U.S.

requirements.

        24.     Imported food products are subject to FDA inspection when offered for import at

U.S. ports of entry.

        25.     Beginning on or around July 19, 2019, the FDA began sending a series of Notices of

FDA Action regarding a hold designated over energy drinks for which CFG was the alleged

importer and consignee.

       26.      After further investigation it was uncovered that Kantarci had unilaterally given

CFG’s vendor, All-Ways, approval to use CFG’s shipping account for the importation of the energy

drinks from exporters in Poland, the Netherlands and South Africa, all wifhout CFG’s approval or

knowledge, presumptively for his own personal benefit and with such action exposing the Company

to possible legal liability and/or FDA action.
        HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 5 of 11 Trans ID: LCV20192302993
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                     Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits to
                                Exhibit
                                  Certification
                                        A-F Pagein Support
                                                     6 of 86 Page 19 of 119


        27.      To date, CFG has uncovered no less than seven months (from at least January - July

2019) during which Kantarci was clandestinely importing goods through the improper and entirely

unauthorized use of the Company’s name, resources, and privileges for his own benefit.

        28.      Kantarci knew that the Company would not detect his unauthorized use of the

Company’s name, resources and privilege because Kantarci told less senior staff that he was the one

dealing with all documents regarding arrival notices and invoices.

                                               COUNT I

                (Breach of Fiduciary Duty and the Duties of Loyalty and Good Faith)

        29.      CFG repeats and realleges each and every of the foregoing allegations as if fully set

forth herein.

        30.      As an officer, employee and agent of CFG, Kantarci owed the Company fiduciary

duties, including the duties of loyalty and good faith. Kantarci had an affirmative duty to act at all

times in the Company’s best interests and to place the interests of the Company above his own.

        31.      Kantarci, during his tenure with CFG, instead acted in a manner contrary to the

legitimate interests of the Company.

       32.       Kantarci failed to discharge his fidueiary duties to the Company, including the duties

of loyalty and good faith, when he acted against the interests of the Company. Kantarci failed,

neglected and refused to exereise the degree of care, skill and diligence required of him.

       33.       Kantarci breached his fiduciary duty and his duties of loyalty and good faith to CFG.

       34.       Kantarcis’ breaches of his fiduciary duty and of his duties of good faith and loyalty

have directly and proximately caused CFG harm.

       WFIEREFORE, and for the foregoing reasons, the Company respectfully requests that this

Court enter judgment in its favor and against Kantarci for:

              a) Monetary damages;
        HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 6 of 11 Trans ID: LCV20192302993
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                     Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits to
                                Exhibit
                                  Certification
                                        A-F Pagein Support
                                                     7 of 86 Page 20 of 119


              b) Forfeiture and disgorgement of all compensation paid to Kantarci, including salary,

                 bonus payments, and other payments and benefits during the period in which he

                 acted adversely to CFG, lasting at least seven months;

              c) Interest, costs of suit and attorneys’ fees;

              d) Punitive damages; and

              e) Such other relief as the Court deems just and proper.


                                                 COUNT II

                                            (Faithless Servant)

        35.      CFG repeats and realleges each and every of the foregoing allegations as if fully set

forth herein.

        36.      Kantarci was an employee and agent of the Company.             As President, Kantarci

reported directly to the Board of Directors.

        37.      As an employee and agent of the Company, Kantarci owed fiduciary duties of

loyalty and good faith to the Company. Kantarci had an affirmative duty at all times to be loyal to

the Company and to avoid acting in any manner inconsistent with his agency. He was at all time

bound to exercise the utmost good faith and loyalty in the performance of his duties.

        38.      Kantarci breached his fiduciary duties of loyalty and good faith when he acted

adversely to the Company and for his own personal benefit.

        39.      Kantarci’s disloyal activity was related to the performance of his duties.

       40.       These breaches permeated Kantarci’s services as an executive employee in material

and substantial parts of his employment with CFG.

   41. Kantarci’s actions have directly and proximately caused CFG harm.

   WHEREFORE, and for the foregoing reasons, the Company respectfully requests that this Court

enter judgment in its favor and against Kantarci for:
        HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 7 of 11 Trans ID: LCV20192302993
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                     Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits to
                                Exhibit
                                  Certification
                                        A-F Pagein Support
                                                     8 of 86 Page 21 of 119


               a) Forfeiture and disgorgement of all eompensation paid to Kantarci, including salary,

                  bonus payments, and other payments and benefits during the period in which he

                  acted adversely to CFG, lasting at least seven months;

              b) Interest, costs of suit and attorneys’ fees;

              c) Such other relief as the Court deems just and proper.

                                                COUNT III

                                 (Usurpation of Corporate Opportunity)

        42.       CFG repeats and realleges each and every of the foregoing allegations as if fully set

forth herein.

        43.       Kantarci has engaged in surreptitious transactions using the Company’s name,

resources and privileges to benefit financially and to the exclusion of the Company.

       44.        The transactions in issue are properly corporate opportunities for the importation of

foodstuffs and/or beverages.

       45.        By his acts described above, Kantarci has usurped the corporate opportunities of

CFG and/or secretly profited from this competitive activity.

       46.        Kantarci’s actions were willful, wanton, malicious and in reckless disregard for

CFG’s rights.

       47.        As a result, CFG has been damaged.

   WHEREFORE, and for the foregoing reasons, the Company respectfully requests that this Court

enter judgment in its favor and against Kantarci for:

              a) Money damages for the value of the lost opportunity;

              b) Forfeiture and disgorgement of all secret profit; interest, costs of suit and attorneys’

                 fees;

              c) Punitive damages; and
      HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 8 of 11 Trans ID: LCV20192302993
  Case
  Case21-01214-SLM
       21-01214-SLM DocDoc14-2
                             1-1 Filed
                                    Filed03/23/21
                                          06/11/21 Entered
                                                      Entered03/23/21
                                                              06/11/2113:31:37
                                                                        12:12:32 Desc
                                                                                 Desc
             Exhibit Exhibits to
                               Exhibit
                                 Certification
                                       A-F Pagein Support
                                                    9 of 86 Page 22 of 119


         d) Such other relief as the Court deems just and proper.


Dated: December 13, 2019
                                          HERRICK, FEINSTEIN LLP
                                          Attorneys for Cosmopolitan Food Group, Inc.



                                          By:    /s/ Avery S. Mehlman
                                                 Avery S. Mehlman
        HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 9 of 11 Trans ID: LCV20192302993
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                    Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits Exhibit
                               to Certification
                                       A-F Page in Support
                                                    10 of 86 Page 23 of 119


                         CERTIFICATION PURSUANT TO RULE 4:5-1

                I hereby certify that, to the best of my knowledge, the matter in controversy is not

the subject of any action pending in any other eourt or of a pending arbitration proceeding, nor is

any other action or arbitration proceeding contemplated. I know of no other parties other than the

parties set forth in this pleading who should be joined in the above action.



Dated; December 13, 2019                                             /s/ Avery S. Mehlman
                                                                       Avery S. Mehlman


                                    DEMAND FOR JURY TRIAL

                Plaintiffs hereby demand a trial by jury as to all issues so triable.



Dated: December 13, 2019                                          /s/ Avery S. Mehlman
                                                                    Avery S. Mehlman


                              DESIGNATION OF TRIAL COUNSEL

               Avery S. Mehlman, Esq., of the firm of Herrick, Feinstein LLP, is hereby designated

as trial counsel for the plaintiffs in the above-captioned matter.


Dated: December 13, 2019                                          /s/ Avery S. Mehlman
                                                                    Avery S. Mehlman


                      CERTIFICATION PURSUANT TO RULE l:38-7fBI

       I hereby certify that eonfidential personal identifiers have been redacted from doeuments

now submitted to the Court, and will be redacted from all documents submitted in the future in

aecordance with Rule l:38-7(b).


Dated: December 13, 2019                                         /s/ Avery S. Mehlman
                                                                   Avery S. Mehlman
                HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 10 of 11 Trans ID: LCV20192302993
          Case
          Case21-01214-SLM
               21-01214-SLM DocDoc14-2
                                     1-1 Filed
                                           Filed03/23/21
                                                  06/11/21 Entered
                                                              Entered03/23/21
                                                                      06/11/2113:31:37
                                                                                12:12:32 Desc
                                                                                         Desc
                     Exhibit Exhibits Exhibit
                                      to Certification
                                              A-F Page in Support
                                                           11 of 86 Page 24 of 119

                                                                      Appendix XIl-Bl

                                                                                                                              For Use by Clertc’s Office Only
                                    Civil Case Information Statement                                                     Payment type: □ ck □ eg □ ca
                                                                      (CIS)                                              Chg/Ck Number:

                                                Use for initial Law Division                                             Amount:
                                  Civil Part pleadings (not motions) under Rule 4:5-1
                              Pleading will be rejected for filing, under Rule 1:5-6(c),                                 Overpayment:
                               if information above the black bar is not completed
                                         or attorney’s signature is not affixed                                          Batch Number:

  Attomey/Pro Se Name                                                      Telephone Number                    County of Venue
  Avery S. Mehiman                                                          973-274-2000                        Hudson
  Firm Name (if applicable)                                                                                    Docket Number (when available)
  Herrick, Feinstein LLP
                                                                                                              Document Type
        ifeway Center
  Newark, New Jersey 07102                                                                                     Complaint

                                                                                                              Jury Demand             lYes         □ No
  Name of Party (e.g., John Doe, Plaintiff)                      Caption
  Cosmopolitan Food Group, Inc.                                  Cosmopolitan Food Group v. Baris Kantarci



  Case Type Number (See reverse side for listing)                          Is this a professional malpractice case?                 □ Yes     | No
                                                                           If you have checked 'Yes,” see N.J.S.A. 2A:53A-27 and applicable case law
                   509                                                     regarding your obligation to file an affidavit of merit.

  Related Cases Pending?                         If Yes,” list docket numbers
           □ Yes                    No

  Do you anticipate adding any parties                                     Name of defendant’s primary insurance company (if known)
  (arising out of same transaction or occurrence)?                                                                                                 □ None
                        □ Yes                       ■ No                                                                                           I Unknown

                         The Information Provided on This Form Cannot be Introduced into Evidence.
 Case Characteristics for Purposes of Detemiining if Case is Appropriate for Mediation
 Do parties have a current, past or recurrent relationship?           If Yes,” is that relationship:
                                                                      ■ Employer/Employee            □ Friend/Neighbor      □ Other (explain)
           ■ Yes                    □ No
                                                                      □ Familial                     □ Business

 Does the statute governing this case provide for payment of fees by the losing party?                                           □ Yes            □ No
 Use this space to alert the court to any special case characteristics that may warrant individual management or accelerated disposition




    f      Do you or your client need any disability accommodations?             If yes, please identify the requested accommodation:
 ,CI^      □ Yes                    □ No
           Will an interpreter be needed?                                        If yes, for what language?
           □ Yes                    □ No

 1 certify that confidential personal Identifiers have been redacted from documents now submitted to the court and will be
 redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).


 Attorney Signature:          i ,    ,     c”'     i,':'!-? . /, /.               ;.

                                     J
Revised Form Promulgated by 07/01/2019 Notice to the Bar. CN 10517                                                                                    page 1 of 2
               HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 11 of 11 Trans ID: LCV20192302993
          Case
          Case21-01214-SLM
               21-01214-SLM DocDoc14-2
                                     1-1 Filed
                                           Filed03/23/21
                                                  06/11/21 Entered
                                                              Entered03/23/21
                                                                      06/11/2113:31:37
                                                                                12:12:32 Desc
                                                                                         Desc
                     Exhibit Exhibits Exhibit
                                      to Certification
                                              A-F Page in Support
                                                           12 of 86 Page 25 of 119
   Side 2
                                        CIVIL CASE INFORMATION STATEMENT
                                                                             (CIS)
                                                    Use for initial pieadings (not motions) under Rule 4:5-1


CASE TYPES (Choose one and enter number of case type in appropriate space on the reverse side.)
Track   1-150 days' discovery
  151    NAME CHANGE
  175    FORFEITURE
 302     TENANCY
 399     REAL PROPERTY (other than Tenancy, Contract, Condemnation, Complex Commercial or Construction)
 502     BOOK ACCOUNT (debt collection matters only)
 505     OTHER INSURANCE CLAIM (including declaratory judgment actions)
 506     PIP COVERAGE
 510     UM or UIM CLAIM (coverage issues only)
 511    ACTION ON NEGOTIABLE INSTRUMENT
 512     LEMON LAW
 801     SUMMARY ACTION
 802     OPEN PUBLIC RECORDS ACT (summary action)
 999     OTHER (briefly describe nature of action)


Track II - 300 days' discovery
 305 CONSTRUCTION
 509    EMPLOYMENT (other than CEPA or LAD)
 599 CONTRACT/COMMERCIAL TFIANSACTION
 603N AUTO NEGLIGENCE - PERSONAL INJURY (non-verbal threshold)
 603Y AUTO NEGLIGENCE - PERSONAL INJURY (verbal threshold)
 605    PERSONAL INJURY
 610 AUTO NEGLIGENCE-PROPERTY DAMAGE
 621    UM or UIM CLAIM (includes bodily injury)
 699 TORT - OTHER

Track   III - 450 days' discovery
 005      CIVIL RIGHTS
 301      CONDEMNATION
 602      ASSAULT AND BATTERY
 604      MEDICAL MALPFtACTICE
 606      PRODUCT LIABILITY
 607      PROFESSIONAL MALPRACTICE
 608      TOXIC TORT
 609      DEFAMATION
 616      WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE PROTECTION ACT (CEPA) CASES
 617      INVERSE CONDEMNATION
 618      LAW AGAINST DISCRIMINATION (LAD) CASES

Track   IV - Active Case Management by Individual Judge / 450 days' discovery
 156      ENVIRONMENTAUENVIRONMENTAL COVERAGE LITIGATION
 303      MT. LAUREL
 508      COMPLEX COMMERCIAL
 513     COMPLEX CONSTRUCTION
 514      INSUFtANCE FRAUD
 620      FALSE CLAIMS ACT
 701     ACTIONS IN LIEU OF PREROGATIVE WRITS

Multicounty Litigation (Track IV)
 271   ACCUTANE/ISOTRETINOIN                               297                       MIRENA CONTRACEPTIVE DEVICE
 274 RISPERDALiSEROQUEL/ZYPREXA                            299                       OLMESARTAN MEDOXOMIL MEDICATIONS/BENiCAR
 281   BRISTOL-MYERS SQUIBB ENVIRONMENTAL                  300                       TALC-BASED BODY POWDERS
 282 FOSAMAX                                               601                       ASBESTOS
 285 STRYKER TRIDENT HIP IMPLANTS                          623                       PROPECIA
 286 LEVAQUIN                                              624                       STRYKER LFIT CoCr V40 FEMORAL HEADS
 289 REGLAN                                                625                       FIREFIGHTER HEARING LOSS LITIGATION
 291   PELVIC MESH/GYNECARE                                626                       ABILIFY
 292 PELVIC MESHffiARD                                     627                       PHYSIOMESH FLEXIBLE COMPOSITE MESH
 293 DEPUY ASR HIP IMPLANT LITIGATION                      628                       TAXOTERE/DOCETAXEL
 295 ALLODERM REGENERATIVE TISSUE MATRIX                   629                       ZOSTAVAX
 296 STRYKER REJUVENATE/ABG II MODULAR HIP STEM COMPONENTS 630                       PROCEED MESH/PATCH

          If you believe this case requires a track other than that provided above, please indicate the reason on Side 1,
          in the space under "Case Characteristics.

                Please check off each applicable category                □ Putative Class Action                □ Title 59

Revised Form Promulgated by 07/01/2019 Notice to the Bar, CN 10517                                                           page 2 of 2
         HUD-L-004847-19 12/13/2019 2:33:21 PM Pg 1 of 1 Trans ID: LCV20192302993
  Case
  Case21-01214-SLM
       21-01214-SLM DocDoc14-2
                             1-1 Filed
                                   Filed03/23/21
                                          06/11/21 Entered
                                                      Entered03/23/21
                                                              06/11/2113:31:37
                                                                        12:12:32 Desc
                                                                                 Desc
             Exhibit Exhibits Exhibit
                              to Certification
                                      A-F Page in Support
                                                   13 of 86 Page 26 of 119



                        Civil Case Information Statement
Case Details: HUDSON | Civil Part Docket# L-004847-19

Case Caption: COSMOPOLITAN FOOD GR OUP, INC. VS                  Case Type: EMPLOYMENT (OTHER THAN CEPA OR LAD)
KANTARCI BARIS                                                   Document Type: Complaint with Jury Demand
Case Initiation Date: 12/13/2019                                 Jury Demand: YES - 6 JURORS
Attorney Name: AVERY S MEHLMAN                                   Is this a professional malpractice case? NO
Firm Name: HERRICK FEINSTEIN, LLP                                Related cases pending: NO
Address: 2 PARK AVE                                              If yes, list docket numbers:
NEW YORK NY 10016                                                Do you anticipate adding any parties (arising out of same
Phone: 2125921400                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Cosmopolitan Food Group, Inc.
Name of Defendant’s Primary Insurance Company
(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO                     Title 59? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

12/13/2019                                                                                         /s/ AVERY S MEHLMAN
Dated                                                                                                             Signed
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 14 of 86 Page 27 of 119




                    EXHIBIT B
    HUD-L-004847-19 01/15/2020 10:21:22 AM Pg 1 of 1 Trans ID: LCV2020101083
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 15 of 86 Page 28 of 119




   Avery S. Mehlman, Esq., Attromey ID No. Z|LWZAfi
   K. Heather Robinson, Esq. Attomey ID No. 0:ZM}ZAA6
   }IERRICK, FEINSTEIN LLP
   One Gateway Center
   Newark, New Jersey 077A2
   (973) 274-2000
     Anorneys   for PlaintiffCasmopolitan Food Group, Inc.


   COSMOPOLITAN FOOD GROUP, INC,                     SUPERIOR COURT OF NEW JERSEY
                                                     HUDSON COLTNTY: LAW DMSION
                           Plaintif4
                                                     DOCKET NO.: HUD-L-00484? -19

                                                                  CTVIL ACTION
   BARIS KANTARCI

                           Defendant.
                                                     ACKNOWLEDGEMENT OF SERYICE


           On this 14ff day of January, 202A, the undersigned hereby acknowledges and accepts

  servico byemail on behalf of defendant Baris Kantarci of the Summons, Complaint, and Case

  Information Statement filed by plaintiff Cosmopolitan Food Group" Inc. in connection with the

  above-captioned civil action.

                                             Athcmey for Defendant Baris Kantarci




  Dated: January 14,2A20
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 16 of 86 Page 29 of 119




                    EXHIBIT C
         HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 1 of 3 Trans ID: LCV2020549952
    Case
    Case21-01214-SLM
         21-01214-SLM DocDoc14-2
                               1-1 Filed
                                     Filed03/23/21
                                            06/11/21 Entered
                                                        Entered03/23/21
                                                                06/11/2113:31:37
                                                                          12:12:32 Desc
                                                                                   Desc
               Exhibit Exhibits Exhibit
                                to Certification
                                        A-F Page in Support
                                                     17 of 86 Page 30 of 119




JON S. DEUTSCH
Attomey lD # 037771987
7 Codington Lane
Warren, New Jersey 07059
(732) 92s-3036
FAX (732) 271-276r
i   sdeulschesq(0aol. com

Attomeys for Defendant, Baris Kantarci
                                             SUPERIOR COURT OF NEW Jf,RSEY
                                             LAW DIYISION: HUDSON COUNTY
    COSMOPOLITAI{ TOOD GROUP, INC.,                            CIVIL ACTION

                                Plaintiff,
                                                    Docket No. HUD-L-004847-1 9

                                               NorrqE or MoTrory rp BEBELIEVEp
                                                              AS COUNSEL
                                 Defendant.




TO: Baris Kantarei
    1500 Harbor Blvd, Apt 524
        Weehawken, New Jersey 07086



ON NOTICE        TO: Avery S. !{chlman, Esq
                       Eerrick, Feinstein       LLF
                       One Gateway Center
                       Newark, New Jersey
                       973.274-2000
Attorney for         COSMOPOLITAN FOOD GROUP




                                              -1-
       HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 2 of 3 Trans ID: LCV2020549952
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 18 of 86 Page 31 of 119




SIR:

       PLEASE TAKE NOTICE            that on April 9,2A20 at 9:00 o'clock
in the forenoon or as soon thereafter as counsel                       may be heard,

the undersigned, Attorney for Defendant, Bari.s Kantarci, sha1l
move    before the Superior Court of                New   Jersey, Law Division,
 Hudson County, Jersey               City,   New   Jersey, for an order as follor^'s:
       1.            Relieving Jon S. Deutsch, Esq. as Attorney for
Defendant;
       2. For such other reLlef as the court                  deems   just   and

equltahle.
       IN   SUPPORT         of the within applicati-on, counsel for           Defendant
will rely on the annexed certification.
    A proposed order is attached hereto.
    Pursuant to R. 1,:6-2, oral argument is                    waived.

Dated:      15   -   \ar   - Z$ Lo
                                                                   Deutsch




                                              -2*
    HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 3 of 3 Trans ID: LCV2020549952
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 19 of 86 Page 32 of 119




                            CEBTIt'ICATXON

      On March     L7/!8 2AZA, I forwarded to Plaintiff vi-a Ecourts, certi-fied
mail, return receipt requested and hy regular maiI, a copy of the
within notice of motion, certification            and proposed form of order.


Datedr   I \ \r\   Lo uo
                                                             Deutsch




                                        -3*
       HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 1 of 2 Trans ID: LCV2020549952
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  20 of 86 Page 33 of 119




                                          -1-
JON S. DEUTSCH
Attorney ID # 037771987
7 Codington Lane
Warren, New Jersey 07059
(732) 925-3036
FAX (732) 271-2761
jsdeutschesq@aol.com

Attorneys for Defendant, Baris Kantarci
                                          SUPERIOR COURT OF NEW JERSEY
                                          LAW DIVISION: HUDSON COUNTY
 COSMOPOLITAN FOOD GROUP, INC.,                           CIVIL ACTION


 Plaintiff,                                     Docket No. HUD-L-004847-19

         vs.
                                                  ORDER RELIEVING COUNSEL
 BARIS KANTARCI,

 Defendant.



       THIS MATTER being opened to the court by, Jon S. Deutsch

Esq, Attorney for Defendant, upon application to be relieved as

counsel, and the court having reviewed the papers in support of

the within application and any opposing papers, and good cause

appearing:


              IT IS on this__________day of________________, 2020:
    HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 2 of 2 Trans ID: LCV2020549952
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 21 of 86 Page 34 of 119




                               -2-
        ORDERED that Jon S. Deutsch, ESQ., is hereby relieved

counsel for Defendant, BARIS KANTARCI, and has no further

obligation in this matter, and


       ORDERED that Defendant, BARIS KANTARCI, shall be given ____

additional days to retain new Counsel.




                                                         ________________________
                                                          J.S.C.
     HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 1 of 3 Trans ID: LCV2020549952
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 22 of 86 Page 35 of 119


JON S. DEUTSCII
Attorney lD #CI37771987
7 Codington Lane
Warren, New Jersey 07059
(732)92s4A36
rAx (732) 27t-2761
jsdeutschesq@aol.com

Attorneys for Defendant, Baris Kantarci
                                              SUPERIOR COURT OF'NEW JERSEY
                                              LAW DIYISION: HUDSON COUFITY
cosMoPoLrTAN FOOD GROUP, rNC.,                              CIYIL ACTION

                                 Plaintiff,
                                                 Docket No. HUD-L-A04847 -19

                                                     CERTIFICATION IN
                                                     suPPoRT Or MOTTON TO
                                  Defendant.         pE gprJEYEq As
                                                     COUNSEL



          .ION   S.   DEUTSCH,    ESQ., of full dgo, hereby certifies           as

follows:
          1. I am an attorney at law of the State of New Jersey
and represent the Defendant. I make this certification                     in
support of the within applicati-on.
       2. The within action was filed by Plaintiff                  on December
12, 2019, alleging: Count 1) Breach of Fiduciary Duty and Duties
of Loyalty     and Good    Faith, Count 2) Faithless Servant,          And Count

3) Usurpation of Corporate Opportunity.
       3. On January 10, 2420, the Defendant signed my firms
Agreement     to   RepresenL    with the stipulation that work would not
    HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 2 of 3 Trans ID: LCV2020549952
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 23 of 86 Page 36 of 119


begin   until   a $5,000 retainer was recej-ved by the fi-rm, although
the firm would agree to accept service on behalf of the
Defendant.
        4. Servlce was accepted on January \4, 2A20, with the
agreed stipulation, with Counsel for Plaintiff,               that the
Defendant shall have an additional 30 days to answer the
Complaint, in addition to the Rule requirement of 35 days to
answer the Complaint,        thus, the answer    was due March 3.9, 2A20-

        5. As of March l7 t2020, I have not had any contact with
the Defendant to discuss the Complaint, nor has my firm received
the agreed retainer.
        6. Either via Telephone, Email or Text, I have tried to
contact the Defendant on the followi-ng dates (a11 202Q),                 and

he has not replied; ,January 11, January 13 12 times) January
21, January 22, January 25, January 27, January 28 (2 t.imes)
February 3, March 6, and March 16 (5 times: 2 via text, 1 email
and 2 vi-a phone)   . All   communicatj-on was   to advise him to contact
me and   that the retai-ner was not received. The most recent
communications were to advise the Defendant I was moving t,o
wi-thdrawal as Counsel for his failure to communicate and failure
to pay the retainer. (Although there was one text on 1/2"7 /2020
to indicate "I      am   excited you are working on it").
        7. Pursuant to the       New   Jersey Rules of Professional
    HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 3 of 3 Trans ID: LCV2020549952
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 24 of 86 Page 37 of 119


Conduct (RPC) 1.1-6 Declining or Terninating Representation,                a

lawyer may withdraw from representing a client if:
      a (5) the client fails suhstantially to fulfill an
      obligation to the lawyer regarding the lawyer's services
      and has been given reasonable warning that the lawyer will
      withdraw unless the obligation is fulfilled;
      b (6) the representation will result j-n an unreasonable
      financial burden on the lawyer or has been rendered
      unreasonably difficult by the client i or

      8. The Defendant has failed to cooperate r^rith the Firm
and he has been warned      that if a retainer      was   not recei-ved   and

he did not cooperate, the Fj-rmwouldmove to withdraw as counsel.

 Additionally, the Firm will i-ncur billable hours          and Court fees

that will not be reimbursed. Finally, the in-action by the
Defendant has made the representation unreasonable difficult.
      9. Therefore, I respectfully request that my motion to                    be

relieved as counsel be granted.
        I certify that the foregoing statements made by me are
true. I further certify that if any of the foregoing statements
made by me are willfully false, f am subject to punishment.



Dated: March tr1r ,      2o2O
       HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 1 of 2 Trans ID: LCV2020549952
  Case
  Case21-01214-SLM
       21-01214-SLM DocDoc14-2
                             1-1 Filed
                                   Filed03/23/21
                                          06/11/21 Entered
                                                      Entered03/23/21
                                                              06/11/2113:31:37
                                                                        12:12:32 Desc
                                                                                 Desc
             Exhibit Exhibits Exhibit
                              to Certification
                                      A-F Page in Support
                                                   25 of 86 Page 38 of 119




JON S. DEUTSCH
Attorney lD # 0377?1987
7 Codington Lane
Waren, New Jersey 07059
(732)92s-3436
FAX (732) 271-2761
isdeU[schepg?Ap1.com

Attorneys for Defendant, Baris Kantarci
                                             SUPERIOR COURT OF NEW JERSEY
                                             LAW IIMSION: IillD$ON COUNTY
COSMOPOLITAN FOOD GROUP, INC.,                                 CIYIT ACTION

                                Plaintiff,
                                                    Docket No. HLID-L-004847- t 9


                                                            PROOr Or     SERYT"S._E
                                 Defendant.




       IION   S. DEI|ISCH, of ful1 ag€, duly certifies a$ follows:
       1.     On   March t\r, 202A, I e-filed the within Notice
   of Motion to be Relieved as Counsel, Certification,
   Brief in Support, and proposed form of Order with the
   Hudson County Superi-or Court, with a copy to                              my

   adversary, Avery S. Mehlman, Esq.
       2.       On March     t8, 2024t I forwarded by certified mail,
   return receipt requested and regular mail, a copy of the

                                              -1-
    HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 2 of 2 Trans ID: LCV2020549952
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 26 of 86 Page 39 of 119




  within Notice of Motion to be Relieved as Counsel,
  Certification, Brief in Support, and proposed form of Order
  to:

     Baris f,antarci
     1500 Harbor Blvd, Apt 524
     Weehawken, New Jersey 07086




     I hereby certify that the foregoing statements made by me
are true. If any of the foregoing statements are willfu11y
false, I am subject to punishment.


Dated:   March   \qf,    2020
                                                                  I   l&5-



                                       -2-
       HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 1 of 4 Trans ID: LCV2020549952
  Case
  Case21-01214-SLM
       21-01214-SLM DocDoc14-2
                             1-1 Filed
                                   Filed03/23/21
                                          06/11/21 Entered
                                                      Entered03/23/21
                                                              06/11/2113:31:37
                                                                        12:12:32 Desc
                                                                                 Desc
             Exhibit Exhibits Exhibit
                              to Certification
                                      A-F Page in Support
                                                   27 of 86 Page 40 of 119




JON   S.   DEUTSCH
Attorney ID # 037771987
 7 Codington Lane
 Warren, New Jersey 07059
(732) e2s4u36
rAx (732) 271-2761
iqdSutschesq@eol.qoq

Attorneys for Defendant, Baris Kantarci
                                             SUPERIOR COURT Otr' NEW JERSEY
                             LAW DMSION: I{UDSON COUNTY
cosMoPoLITAN FOOD GROUP, INC.,           CTWL ACTION

                                Ptaintiff,
                                                    Docket No. HUD-L-004847- 1 9




                                 Defendant




             BRIEF OF DEFENDANT IN IN SUPPORT OF MOTION TO BE
                           RELIEYED AS COUNSEL




                                             -l_-
             HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 2 of 4 Trans ID: LCV2020549952
   Case
   Case21-01214-SLM
        21-01214-SLM DocDoc14-2
                              1-1 Filed
                                    Filed03/23/21
                                           06/11/21 Entered
                                                       Entered03/23/21
                                                               06/11/2113:31:37
                                                                         12:12:32 Desc
                                                                                  Desc
              Exhibit Exhibits Exhibit
                               to Certification
                                       A-F Page in Support
                                                    28 of 86 Page 41 of 119




                                        STATEMET$,T       Or rACTS
             Jon S. Deutsch, Esq, refers to the facts set forth in the March 17,2020 Certification    of
 Jon S. Deutsch submitted herewith (hereinafter the "Deutsch Certification',).

                                          LEGAL ARqVMENT

                                                  POINT    I
                               JON S. DEUTSCH IS ENTITLED TO BE
                                 BE RELIEVED AS COUNSEL FOR
                                        BARIS KA}NTARCI.

         NewJersey Rule of Professional Conduct 1.16 ("RPC 1.16') sets forth when an attorney

may withdraw from representing a client:

         RPC 1.16 Declining or Terminating Representation

         (a)   Except as stated in paragraph (c), a lawyer shall not represent a client or, where
representation has cofllmenced, shall withdraw from the representation of a client if,
                    (1) the representation will result in violation of the Rules of Professional
               Conduct or other law;

                   (2)      the lawyer's physical or mental condition materially impairs the lawyer,s
                   ability to represent the client; or

                   (3)     the lawyer is discharged.

         (b)       Except as stated in paragraph (c), a lawyer may withdraw from representing a
client if:

                   (l)     withdrawal can be accomplished without material adverse effect on the
                           interests of the client;

                   @       the client persists in a course of action involving the lawyer's services that
                           the lawyer reasonably believes is criminat or fraudulent;

                   (3)     the client has used the lawyels senrices to perpetrate a crime or fraud;

                                                    -2-
        HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 3 of 4 Trans ID: LCV2020549952
  Case
  Case21-01214-SLM
       21-01214-SLM DocDoc14-2
                             1-1 Filed
                                   Filed03/23/21
                                          06/11/21 Entered
                                                      Entered03/23/21
                                                              06/11/2113:31:37
                                                                        12:12:32 Desc
                                                                                 Desc
             Exhibit Exhibits Exhibit
                              to Certification
                                      A-F Page in Support
                                                   29 of 86 Page 42 of 119




                (4)    the client insists upon taking action that the lawyer considers repugnant or
                       with which the lawyer has a fundamental disagreement;


               (5)    the client fails substantially to fulfill an obligation to the lawyer regarding
               the lawyer's services and has been given reasonable warning that the lawyer will
               withdraw unless the obligation is fulfilled;

               (6)    the representation will result in an unreasonable financial burden on the
               lawyer or has been rendered unreasonably difficult by the client; or

               {7)     other good cause for withdrawal exists.

        As set forth in the Deutsch Certificationo since January L7,2020, the Defendant has failed

to cooperate in the defense of the Complaint. He has failed to answer emails, telephone calls and

texts. Additionally, upon being reminded rumerous times, he has failed to send the retainer, as

agreed, whereby not for   filling his obligation. Furthermore, the representation of the Defendant

has been rendered unreasonably    difficult by his failure to respond. Finally, there will be no

material adverse effect on the interests of the Defendant by the withdrawal of Jon S. Deutsch as

counsel for Defendant. As of this date, no answer has not been    filed.   Defendant, if he so desires

can retain additional counsel and file an answer to the complaint.




       Finally, Defendant should be given time to retain new counsel if it so chooses. We leave

the amount of time for Defendant to retain new counsel up to the discretion of the Court.




                                                *3-
         HUD-L -004847-19 03/17/2020 9:42:04 PM Pg 4 of 4 Trans ID: LCV2020549952
  Case
  Case21-01214-SLM
       21-01214-SLM DocDoc14-2
                             1-1 Filed
                                   Filed03/23/21
                                          06/11/21 Entered
                                                      Entered03/23/21
                                                              06/11/2113:31:37
                                                                        12:12:32 Desc
                                                                                 Desc
             Exhibit Exhibits Exhibit
                              to Certification
                                      A-F Page in Support
                                                   30 of 86 Page 43 of 119




                                           QONCTUSTOTJ

         For allthe foregoing reasons, as well as those appearing in supporting papers and the

record, Baris Kantarci respectfully srrbmits it is entitled to entry of and order granting the relief   it

seeks.

                                                       Respecrfully submiued,

                                                       JoN   S.   DEUTSCn, E$Q.




Dated: March     17,202A




                                                 *4*
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 31 of 86 Page 44 of 119




                    EXHIBIT D
       HUD-L
          HUD-004847-19  03/17/2020
               L 004847-19          9:42:04
                            04/24/2020   Pg PM
                                            1 of 2Pg Trans
                                                     1 of 2 ID:
                                                            Trans ID: LCV2020549952
                                                                LCV2020786702
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  32 of 86 Page 45 of 119




                                           -1-
JON S. DEUTSCH
Attorney ID # 037771987
7 Codington Lane
Warren, New Jersey 07059
(732) 925-3036
FAX (732) 271-2761
jsdeutschesq@aol.com

Attorneys for Defendant, Baris Kantarci
                                          SUPERIOR COURT OF NEW JERSEY
                                          LAW DIVISION: HUDSON COUNTY
 COSMOPOLITAN FOOD GROUP, INC.,                            CIVIL ACTION


 Plaintiff,                                      Docket No. HUD-L-004847-19

         vs.
                                                   ORDER RELIEVING COUNSEL
 BARIS KANTARCI,

 Defendant.



       THIS MATTER being opened to the court by, Jon S. Deutsch

Esq, Attorney for Defendant, upon application to be relieved as

counsel, and the court having reviewed the papers in support of

the within application and any opposing papers, and good cause

appearing:


                             24th
              IT IS on this__________day of________________,
                                            April            2020:
          HUD-L
             HUD-004847-19  03/17/2020
                  L 004847-19          9:42:04
                               04/24/2020   Pg PM
                                               2 of 2Pg Trans
                                                        2 of 2 ID:
                                                               Trans ID: LCV2020549952
                                                                   LCV2020786702
     Case
     Case21-01214-SLM
          21-01214-SLM DocDoc14-2
                                1-1 Filed
                                      Filed03/23/21
                                             06/11/21 Entered
                                                         Entered03/23/21
                                                                 06/11/2113:31:37
                                                                           12:12:32 Desc
                                                                                    Desc
                Exhibit Exhibits Exhibit
                                 to Certification
                                         A-F Page in Support
                                                      33 of 86 Page 46 of 119




                                     -2-
              ORDERED that Jon S. Deutsch, ESQ., is hereby relieved

    counsel for Defendant, BARIS KANTARCI, and has no further

    obligation in this matter, and


             ORDERED that Defendant, BARIS KANTARCI, shall be given ____
                                                                     30

    additional days to retain new Counsel.

UNOPPOSED by Mr. Katarci. GRANTED for reasons set forth on the record on April 24, 2020.
Until a substitution of attorney is filed, Defendant Kantarci will be
treated as self-represented. All court notices shall be sent
                                                                      ________________________
to Defendant Kantarci at 1500 Harbor Blvd., Apt. 524,                  J.S.C.
Weehawken, NJ 07086. Default is hereby entered.                         Mary K. Costello, J.S.C.
Counsel for Plaintiff shall either file a motion for judgment
or request a Proof Hearing and fully comply with R. 4:43-1 & 2.
Failure to so move may result in R. 1:13-7 sanctions at the
expiration of 120 days from the date of this Order.
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 34 of 86 Page 47 of 119




                    EXHIBIT E
      HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 1 of 3 Trans ID: LCV20201463891
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  35 of 86 Page 48 of 119




Avery S. Mehlman, Esq., Attorney ID No. 251072017
Jina Moon, Esq. Attorney ID No. 019552012
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


                                                      SUPERIOR COURT OF NEW JERSEY
COSMOPOLITAN FOOD GROUP, INC.
                                                      HUDSON COUNTY: LAW DIVISION
                           Plaintiff,
                                                      DOCKET NO.: HUD-L-004847-19
                      v.
                                                      CIVIL ACTION
BARIS KANTARCI
                                                      NOTICE OF MOTION FOR AN
                                                      ORDER ENTERING FINAL
                           Defendant.
                                                      JUDGMENT BY DEFAULT AGAINST
                                                      BARIS KANTARCI

To:    Baris Kantarci
       1500 Harbor Blvd, Apt 524
       Weehawken, NJ 07086


       PLEASE TAKE NOTICE that on September 11, 2020, at 9:00 a.m., or as soon

thereafter as counsel may be heard, the undersigned counsel for Plaintiff Cosmopolitan Food

Group, Inc. (“Plaintiff”) in the above-captioned action shall move before the Honorable Mary K.

Costello, J.S.C., Superior Court of New Jersey, Law Division, Hudson County, located at 585

Newark Avenue, Jersey City, New Jersey pursuant to R. 4:43-2, for the entry of an Order

granting Final Judgment by Default Against Defendant Baris Kantarci, and in favor of Plaintiff

as to all claims set forth in Plaintiff’s Complaint, and for such other and further relief as may be

just and proper.
      HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 2 of 3 Trans ID: LCV20201463891
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  36 of 86 Page 49 of 119




       PLEASE TAKE FURTHER NOTICE that Plaintiff shall rely upon the accompanying

Certification in Support of Entry of Final Judgment by Default Against Defendant Baris

Kantarci, Certification of Attorneys’ Fees, and the Certification of Amount Due.

       PLEASE TAKE FURTHER NOTICE that Plaintiff hereby requests oral argument only

if this motion is opposed.

       PLEASE TAKE FURTHER NOTICE that Plaintiff hereby requests a proof hearing if

the Court deems the proofs provided to be insufficient.

       PLEASE TAKE FURTHER NOTICE that in accordance with R.1:6-2, a form of order

is submitted herewith.

                                             HERRICK, FEINSTEIN LLP
                                             Attorneys for Plaintiff


                                             By:
                                                   Avery S. Mehlman
Dated: August 19, 2020
        HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 3 of 3 Trans ID: LCV20201463891
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  37 of 86 Page 50 of 119




                               CERTIFICATION OF SERVICE


               JINA MOON, of full age, hereby certifies as follows:

        1.     I am an attorney-at-law of the State of New Jersey and associated with the law

firm of Herrick, Feinstein LLP, attorneys for Cosmopolitan Food Group, Inc. in the above-

captioned matter.

        2.     On August 19, 2020, I caused the accompanying Notice of Motion for an Order

Entering Final Judgment By Default Against Baris Kantarci, Certification in Support of Entry of

Final Judgment by Default Against Defendant Baris Kantarci, Certification of Attorneys’ Fees,

and the Certification of Amount Due and Non-Military Service to be served by first class mail

upon:

                                       Baris Kantarci
                                 1500 Harbor Blvd., Apt 524
                                Weehawken, New Jersey 07086

        3.     I hereby certify that the foregoing statements made by me are true. I am aware

that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.


                                            Jina Moon

Dated: August 19, 2020
      HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 1 of 2 Trans ID: LCV20201463891
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  38 of 86 Page 51 of 119



Avery S. Mehlman, Esq., Attorney ID No. 251072017
Jina Moon, Esq. Attorney ID No. 019552012
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
Attorneys for Plaintiff Cosmopolitan Food Group, Inc.



 COSMOPOLITAN FOOD GROUP, INC.                          SUPERIOR COURT OF NEW JERSEY
                                                        HUDSON COUNTY: LAW DIVISION
                             Plaintiff,
                                                        DOCKET NO.: HUD-L-004847-19
                        v.
                                                        CIVIL ACTION
 BARIS KANTARCI
                                                        FINAL JUDGMENT BY DEFAULT
                             Defendant.                 AGAINST BARIS KANTARCI



               Defendant Baris Kantarci (“Kantarci”), having been duly served with process and

a copy of the Complaint in the above-captioned action, and having been defaulted for failure to

answer, appear or otherwise move as to the Complaint; and Kantarci not being an infant or

incompetent person; and plaintiff Cosmopolitan Food Group, Inc. (“Plaintiff”) having filed a

certification setting forth a particular statement of the items of the claim, including the amounts

and dates, a calculation in figures of the amount of interest, the payments or credits, if any, and the

net amount due;

               FINAL JUDGMENT is on this ____ day of ___________, 2020, signed and entered

in the sum of $___________, as of July ___, 2020, plus attorneys’ fees and costs in the amount of

$111,360.30, as of July 30, 2020, plus post-judgment interest on and after the date of this Judgment

in favor of plaintiff, Cosmopolitan Food Group, Inc., and against Defendant upon notice to all

parties, for an Order entering default judgment in the above-captioned action; the defaulting party
      HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 2 of 2 Trans ID: LCV20201463891
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  39 of 86 Page 52 of 119



has been properly served; the address for service has not changed; the time for defendant to answer

has expired and has not otherwise been extended; and it appearing that acknowledgement of

service have been filed herein; and it further appearing that no opposition to said application has

been filed; and for good cause shown;

               IT IS on this _________ day of _____________________, 2020,

               ORDERED that default judgment is hereby entered against defendant Baris

Kantarci.



                                             _______________________________________
                                                 HON. MARY J. COSTELLO, J.S.C.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 1 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 40 of 86 Page 53 of 119


Avery S. Mehlman, Esq., Attorney ID No. 251072017
Jina Moon, Esq. Attorney ID No. 019552012
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


                                                   SUPERIOR COURT OF NEW JERSEY
COSMOPOLITAN FOOD GROUP, INC.
                                                   HUDSON COUNTY: LAW DIVISION
                          Plaintiff,
                                                   DOCKET NO.: HUD-L-004847-19
                     V.
                                                   CIVIL ACTION
BARIS KANTARCI
                                                   CERTIFICATION IN SUPPORT OF
                                                   ENTRY OF FINAL JUDGMENT BY
                          Defendant.
                                                   DEFAULT AGAINST DEFENDANT
                                                   BARIS KANTARCI


       AVERY S. MEHLMAN, of full age, hereby certifies as follows:

       1.     I am an attomey-at-law of the State of New Jersey and a Partner with the firm of

Herrick, Feinstein LLP (“Herrick”), attorneys of plaintiff Cosmopolitan Food Group, Inc.

(“Plaintiff’) in the above-captioned matter.   In this capacity, I am authorized to make this

certification in support of Plaintiffs request for entry of a final judgment by default against

Defendant Baris Kantarci (“Kantarci”).

       2.     On or about December 13, 2019, Plaintiff filed its summons and complaint

against Kantarci. A true and correct copy of the complaint, case information statement and

summons is attached hereto as Exhibit A.

       3.     On January 14, 2019, counsel for Kantarci at the time, Jon S. Deutsch, Esq.,

accepted service on behalf of Plaintiff and executed an Acknowledgement of Service. A copy of

the Acknowledgment of Service is annexed hereto as Exhibit B.
     HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 2 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 41 of 86 Page 54 of 119


         4.    The parties agreed to extend the deadline by which Kantarci was to answer or

otherwise move as to the Complaint until March 19, 2020.

         5.    Kantarci has failed to answer, appear or otherwise move as to the Complaint.

         6.    On April 24, 2020, the Court heard oral argument on Plaintiffs counsel’s motion

to be relieved as counsel. During the oral argument, Defendant’s counsel requested the entry of

Kantarci’s default.   In the Court’s April 24, 2020 Order, the Court entered default against

Kantarci. A true and complete copy of the April 24, 2020 Order is annexed hereto as Exhibit C.

         7.    Upon information and belief, the April 24, 2020 Order was sent to Kantarci by his

counsel. However, in an abundance of caution, the April 24, 2020 Order was also mailed to

Kantarci at the address in the April 24, 2020 Order by first class mail and certified mail. A true

and correct copy of the Certification of Service is annexed hereto as Exhibit D.

         8.    Defendant has not moved to vacate the Default.

         9.    Kantarci is not in the military service of the United States of America, as

evidenced by the Military Status Report obtained from the Department of Defense Manpower

Data Center in accordance with the Servicemen’s Civil Relief Act of 2003. A copy of the same is

attached hereto as Exhibit E.

         10.   Plaintiff now requests that Final Judgment be entered against Kantarci, in the

amounts set forth in the certifications submitted herewith.

         11.   In light of Kantarci’s default and the damages suffered by Plaintiff, Plaintiff

respectfully requests that a final judgment by default be entered against Kantarci, in the amount

of               as of July 30, 2020, together with lawful interest thereafter, attorneys’ fees and

costs.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 3 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 42 of 86 Page 55 of 119


       12.    I hereby certify that the foregoing statements made by me are true. I am aware

that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.




Dated; July 30, 2020
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 4 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 43 of 86 Page 56 of 119




                          EXHIBIT A
           HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 5 of 30 Trans ID: LCV20201463891
       Case
       Case21-01214-SLM
            21-01214-SLM DocDoc14-2
                                  1-1 Filed
                                        Filed03/23/21
                                               06/11/21 Entered
                                                           Entered03/23/21
                                                                   06/11/2113:31:37
                                                                             12:12:32 Desc
                                                                                      Desc
                  Exhibit Exhibits Exhibit
                                   to Certification
                                           A-F Page in Support
                                                        44 of 86 Page 57 of 119


Moon, Jina

From:                              "Robinson, Heather"
Sent:                              Wednesday, December 18, 2019 2:52 PM
To:                               jsdeutschesq(3)aol.com
Cc:                                Mehiman, Avery
Subject:                           Cosmopolitan Food Group / Baris Kantard
Attachments:                       Filed Complaint and CIS(13082262.1).pdf; Summons to Kantarci(13081746.1)
                                   (13085378.1).pdf



Jon,

Please find attached a complaint, case information statement, and summons for an action filed by Cosmopolitan against
your client, Baris Kantarci, Friday afternoon.

Please let us know if you are authorized to accept service on behalf of Mr. Kantarci by email.

Regards,



Q HERRICK
K. Heather Robinson
Associate
Herrick, Feinstein LLP
One Gatway | Newark, NJ 07102
973.274.2006 Office
hrobinson@herrick.corn
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 6 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019 Filed 03/23/21
                                  2:33:2106/11/21
                                           PM Pg 1 Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID: LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 45 of 86 Page 58 of 119



Avery S. Mehiman, Esq., Attorney ID No. 251072017
K. Heather Robinson, Esq. Attorney ID No. 024492006
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
   Attorneys for Plaintijf Cosmopolitan Food Group, Inc.


                                                      SUPERIOR COURT OF NEW JERSEY
COSMOPOLITAN FOOD GROUP, INC.
                                                      HUDSON COUNTY; LAW DfVISION
                           Plaintiff,
                                                      DOCKET NO.:
                      V.
                                                                   CIVIL ACTION
BARIS KANTARCI
                                                                   COMPLAINT
                           Defendant.

       Plaintiff Cosmopolitan Food Group, Inc. (“CFG” or the “Company”), by and through its

attorneys, Herrick, Feinstein, LLP, allege and state as follows:

                                         INTRODUCTION

        1.     CFG brings this action to recover from its former President, Baris Kantarci

(“Kantarci”), the substantial damages flowing from Kantarci’s breach of fiduciary duties, including

the duties of loyalty and good faith, that Kantarci owed to CFG as an officer, employee and agent of

the Company. CFG also seeks recovery from Kantarci for his fraud and usurpation of corporate

opportunity.

       2.      During his tenure with CFG, Kantarci behaved antithetically to any basic

expectations, the Company’s policies, and the corporate culture. Kantarci sexually harassed a

female employee exposing the Company reputationally and financially in a publicly filed lawsuit.

Kantarci additionally used the Company’s shipping privileges with United States Customs and

shipping account with its vendor, All-Ways, to ship what appear to be energy drinks into the United

States presumably for Kantarci’s personal financial benefit and with such action (j.e. the
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 7 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                   2:33:21 PM Pg 2 Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID: LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 46 of 86 Page 59 of 119



importation of beverages into the United States) of course further exposing the Company to legal

liability.   As of the date of this filing, the Company has uncovered at least seven months during

which Kantarci made repeated unauthorized shipments using the Company’s name and resources.

        3.      Kantarci wrongfully and intentionally engaged in these actions and in doing so

breached the trust placed in him by the Company and abused his power and his position for his own

personal benefit. Kantarci additionally concealed his wrongdoing in utter disregard for his duties

and obligations. His misconduct has substantially damaged the Company.

                                           THE PARTIES

        4.      Plaintiff CFG is a corporation organized and existing under the laws of the State of

Delaware with a principal place of business in Hoboken, New Jersey.

        5.      Defendant Kantarci is the former President of the Company who, upon information

and belief, resides in Weehawken, New Jersey.

        6.      Mr. Kantarci was employed by the Company at its principal place of business in

Hoboken, New Jersey, from at or around September 2010 until July 2019, when his employment

was terminated for cause.

                                          BACKGROUND
        7.      Cosmopolitan is a multinational company that has been in the olive oil and gourmet

foods business for more than 25 years. Today CFG is on 7 continents, with 3 warehouses and 4

sales offices and is selling its products worldwide in more than 60 countries.

        8.      CFG supplies large supermarket chains such as Walmart, Shoprite, Stop&Shop,

HEB, Wirm Dixie, Bi-Lx), Shaws, Market Basket, Delhaize Group, Burlington, Albertsons and TJX

Companies in the USA with products that it produces through four plants in the Aegean Region of

Turkey, the main agricultural area of the country for Mediterranean style food.
     HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 8 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                   2;33;21 PM Pg 3Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID; LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 47 of 86 Page 60 of 119



         9.    Examples of CFG’s products include olive oil, vinegars, salad dressings,

bruschetta’s, sundried tomatoes, capers and peppers.

         10.   In or aroimd September 2010, CFG hired Kantarci, who came to serve as the

President of the Company at CFG’s Hoboken location, with all employees in that office reporting to

him.

The Sexual Harassment

         11.   In late February 2019, a female employee filed a legal claim for blatant and

egregious sexual harassment committed by Kantarci during his employment with the Company.

         12.   To wit, the female in issue was employed by the Company for only five days.

         13.   During her short tenure, Kantarci consistently and repeatedly committed acts of

sexual harassment against her, including not only the making of explicit comments but also

inappropriate and offensive touching like holding her hands, rubbing and kissing her.

         14.   On just her fourth day of employment, Kantarci brought her to a strip club while on a

business trip in California, with Kantarci’s conduct during the evening being so offensive that it

culminated in her resignation, early flight home, and the filing of a police report in New Jersey.

The female employee provided the Company with video of certain of Kantarci’s conduct.

        15.    CFG was not aware of these issues until it found itself the subject of a lawsuit filed

against it.

        16.    Indeed, upon information and belief, Kantarci received a demand letter from the

victim’s attorney as early as January 2019, but concealed it from CFG.

        17.    Once alerted to the situation, CFG investigated the allegations.

        18.    In attempts to bargain for his continued employment with the Company, Kantarci in

the first instance offered to pay all or part of any settlement or judgment against the Company but
     HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 9 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                   2;33;21 PM Pg 4 Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID; LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 48 of 86 Page 61 of 119



thereafter withdrew such commitment. The Company, at any rate, relegated Kaitarci to working

remotely and thereafter fully and finally terminated his employment as of July 25,2019.

        19.     The Company was able to settle the claims for sexual harassment, with the case in

issue being closed in or about September 2019. However, the Company suffered hundreds of

thousands of dollars in damages in connection with settlement, litigation costs, and other fees.

The Unauthorized Importation of Beverages Into The United States

        20.     As stated, CFG is in the business of importing goods into the United States.

        21.     As such, CFG maintains shipping privileges with United States Customs and Border

Protection (“CPB”).

        22.     The importation of food and beverages into the United States is not an insignificant

commercial business but instead a heavily regulated activity.

        23.     Importers of food products intended for introduction into U.S. interstate commerce

are responsible for ensuring that the products are safe, sanitary, and labeled according to U.S.

requirements.

        24.     Imported food products are subject to FDA inspection when offered for import at

U.S. ports of entry.

       25.      Beginning on or around July 19, 2019, the FDA began sending a series of Notices of

FDA Action regarding a hold designated over energy drinks for which CFG was the alleged

importer and consignee.

       26.      After fiirther investigation it was imcovered that Kantarci had unilaterally given

CFG’s vendor, All-Ways, approval to use CFG’s shipping account for the importation of the energy

drinks fi-om exporters in Poland, the Netherlands and South Afiica, all without CFG’s approval or

knowledge, presumptively for his own personal benefit and with such action exposing the Company

to possible legal liability and/or FDA action.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 10 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                   2:33:21 PM Pg 5 Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID: LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 49 of 86 Page 62 of 119



        27.      To date, CFG has uncovered no less than seven months (from at least January - July

2019) during which Kantarci was clandestinely importing goods through the improper and entirely

unauthorized use of the Company’s name, resources, and privileges for his own benefit.

        28.      Kantarci knew that the Company would not detect his unauthorized use of the

Company’s name, resources and privilege because Kantarci told less senior staff that he was the one

dealing with all documents regarding arrival notices and invoices.

                                               COUNT I

                (Breach of Fiduciary Duty and the Duties of Loyalty and Good Faith)

       29.       CFG repeats and realleges each and every of the foregoing allegations as if fully set

forth herein.

       30.       As an officer, employee and agent of CFG, Kantarci owed the Company fiduciary

duties, including the duties of loyalty and good faith. Kantarci had an affirmative duty to act at all

times in the Company’s best interests and to place the interests of the Company above his own.

       31.       Kantarci, during his tenure with CFG, instead acted in a manner contrary to the

legitimate interests of the Company.

       32.       Kantarci failed to discharge his fiduciary duties to the Company, including the duties

of loyalty and good faith, when he acted against the interests of the Company. Kantarci failed,

neglected and refused to exercise the degree of care, skill and diligence required of him.

       33.       Kantarci breached his fiduciary duty and his duties of loyalty and good faith to CFG.

       34.       Kantarcis’ breaches of his fiduciary duty and of his duties of good faith and loyalty

have directly and proximately caused CFG harm.

       WHEREFORE, and for the foregoing reasons, the Company respectfully requests that this

Court enter judgment in its favor and against Kantarci for:

              a) Monetary damages;
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 11 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847--19Doc
                      Doc  14-2
                            1-1 Filed
                        12/13/2019 Filed 03/23/21
                                   2:33:2106/11/21
                                            PM Pg 6 Entered
                                                     Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID: LCV20192302993Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  50 of 86 Page 63 of 119



              b) Forfeiture and disgorgement of all compensation paid to Kantarci, including salary,

                 bonus payments, and other payments and benefits during the period in which he

                  acted adversely to CFG, lasting at least seven months;

              c) Interest, costs of suit and attorneys’ fees;

              d) Punitive damages; and

              e) Such other relief as the Court deems just and proper.


                                                COUNT II

                                            (Faithless Servant)

        35.      CFG repeats and realleges each and every of the foregoing allegations as if fully set

forth herein.

       36.       Kantarci was an employee and agent of the Company. As President, Kantarci

reported directly to the Board of Directors.

       37.       As an employee and agent of the Company, Kantarci owed fiduciary duties of

loyalty and good faith to the Company. Kantarci had an affirmative duty at all times to be loyal to

the Company and to avoid acting in any manner inconsistent with his agency. He was at all time

bound to exercise the utmost good faith and loyalty in the performance of his duties.

       38.       Kantarci breached his fiduciary duties of loyalty and good faith when he acted

adversely to the Company and for his own personal benefit.

       39.       Kantarci’s disloyal activity was related to the performance of his duties.

       40.       These breaches permeated Kantarci’s services as an executive employee in material

and substantial parts of his employment with CFG.

   41. Kantarci’s actions have directly and proximately caused CFG harm.

   WHEREFORE, and for the foregoing reasons, the Company respectfully requests that this Court

enter judgment in its favor and against Kantarci for:
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 12 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                   2:33:21 PM Pg 7Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID: LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 51 of 86 Page 64 of 119



             a) Forfeiture and disgorgement of all compensation paid to Kantarci, including salary,

                 bonus payments, and other payments and benefits during the period in which he

                 acted adversely to CFG, lasting at least seven months;

             b) Interest, costs of suit and attorneys’ fees;

             c) Such other relief as the Court deems just and proper.

                                               COUNT III

                               (Usurpation of Corporate Opportunity)

       42.       CFG repeats and realleges each and every of the foregoing allegations as if fully set

forth herein.

       43.       Kantarci has engaged in surreptitious transactions using the Company’s name,

resources and privileges to benefit financially and to the exclusion of the Company.

       44.       The transactions in issue are properly corporate opportunities for the importation of

foodstuffs and/or beverages.

       45.       By his acts described above, Kantarci has usurped the corporate opportunities of

CFG and/or secretly profited fi'om this competitive activity.

       46.       Kantarci’s actions were willful, wanton, malicious and in reckless disregard for

CFG’s rights.

       47.       As a result, CFG has been damaged.

   WHEREFORE, and for the foregoing reasons, the Company respectfully requests that this Court

enter judgment in its favor and against Kantarci for:

             a) Money damages for the value of the lost opportunity;

             b) Forfeiture and disgorgement of all secret profit; interest, costs of suit and attorneys’

                fees;

             c) Punitive damages; and
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 13 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                   2:33:21 PM Pg 8 Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID: LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 52 of 86 Page 65 of 119



          d) Such other relief as the Court deems just and proper.


Dated: December 13, 2019
                                           HERRICK, FEINSTEIN LLP
                                           Attorneys for Cosmopolitan Food Group, Inc.



                                           By: _ /s/ Avery S. Mehlman
                                                 Avery S. Mehlman
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 14 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                   2:33:21 PM Pg 9Entered
                                                    Entered
                                                    of       03/23/21
                                                              06/11/21
                                                       11 Trans        13:31:37
                                                                        12:12:32 Desc
                                                                ID: LCV20192302993Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 53 of 86 Page 66 of 119



                         CERTIFICATION PURSUANT TO RULE 4:5-1

                I hereby certify that, to the best of my knowledge, the matter in controversy is not

the subject of any action pending in any other court or of a pending arbitration proceeding, nor is

any other action or arbitration proceeding contemplated. I know of no other parties other than the

parties set forth in this pleading who should be joined in the above action.



Dated: December 13,2019                                           /s/ Avery S. Mehlman
                                                                    Avery S. Mehlman


                                   DEMAND FOR JURY TRIAL

                Plaintiffs hereby demand a trial by jury as to all issues so triable.



Dated: December 13, 2019                                          /s/ Avery S. Mehlman
                                                                    Avery S. Mehlman


                              DESIGNATION OF TRIAL COUNSEL

               Avery S. Mehlman, Esq., of the firm of Herrick, Feinstein LLP, is hereby designated

as trial counsel for the plaintiffs in the above-captioned matter.


Dated: December 13, 2019                                          /s/ Avery S. Mehlman
                                                                    Avery S. Mehlman


                      CERTIFICATION PURSUANT TO RULE l:38-7fBl

       I hereby certify that confidential personal identifiers have been redacted fi*om documents

now submitted to the Court, and will be redacted from all documents submitted in the future in

accordance with Rule 1:38-7(b).


Dated: December 13, 2019                                          /s/ Avery S. Mehlman
                                                                    Avery S. Mehlman
          HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 15 of 30 Trans ID: LCV20201463891
    Case
    Case21-01214-SLM
         21-01214-SLM
         HUD-L-004847-19 Doc
                         Doc  14-2
                               1-1 Filed
                          12/13/2019 Filed
                                     2:33:2103/23/21
                                             06/11/21
                                               PM Pg 10Entered
                                                        Entered  03/23/21
                                                                  06/11/21
                                                        of 11 Trans       13:31:37
                                                                           12:12:32 Desc
                                                                                     Desc
                                                                    ID: LCV20192302993
               Exhibit Exhibits Exhibit
                                to Certification
                                        A-F Page in Support
                                                     54 of 86 Page 67 of 119

                                                                   Appendix XII-Bl
                                                                                                                                For Use by Clerk's Office Only
                                Civil Case Information Statement                                                        Payment type: □ck □eg □ca
                                                                 (CIS)                                                  Chg/Ck Number.

                                             Use for initial Law Division                                               Amount;
                               Civil Part pleadings (not motions) under Rule 4:5-1
                           Pleading will be rejected for filing, under Rule 1:5>6(c),                                   Overpayment:
                            if information above the black bar is not completed
                                      or attorney’s signature is not affixed                                            Batch Number:

 Attomey/Pro Se Name                                                   Telephone Number                         County of Venue
 Avery S. Wlehlman                                                      973-274-2000                             Hudson
  Firm Name (If applicable)                                                                                     Docket Number (when available)
  Herrick, Feinstein LLP

                                                                                                                Document Type
                  Center
                                                                                                                Complaint
  Newark, New Jersey 07102
                                                                                                                Jury Demand             lYes        □ No
 Name of Party (e.g., John Doe, Plaintiff)                    Caption
 Cosmo(X)litan Food Group, Inc.                               Cosmopolitan Food Group v. Baris Kantarci



 Case Type Nwnber (See reverse side for listing]                       Is this a professional malpractice case?                □ Yes     ■ No
                                                                       If you have checked “Yes,* see N.J.SA. 2A:S3A-27 and applicable case law
                   509                                                 regarding your obligation to file an affidavit of merit

 Related Cases Pending?                      If “Yes,’ list d<x:ket numbers
          □ Yes                I No

 Do you anticipate adding any parties                                 Name of defendant's primary insurance company (if known)
 (arising out of same transaction or occurrence)?                                                                                                   □ None
                         □ Yes                 HNo                                                                                                  ■ Unknown

                         The Information Provided on This Form Cannot be Introduced into Evidence.
 Case Characteristics for Purposes of Detennining if Case is Appropriate for Mediation
 Do parties have a current, past or recurrent relationship?   If Tes,’ is that relationship:
                                                              ■ Employer/Employee □ Friend/Neighbor                           □ Other (explain)
          ■ Yes                 □No
                                                              □ Familial                     □ Business

 Does the statute governing this case provide for payment of fees by the losing party?                                            □ Yes             □ No

 Use this ^ce to alert the court to any special case charactertstics that may warrant irKlividual marragement or accelerated disposition




 ' t      Do you or your client need any disability accommodations?               If yes, please identify the requested accommodation:
 .(3'     □Yes                   □No
          Will an interpreter be needed?                                          If yes, for vrhat language?
          □ Yes                  □No
                                                                              1
 1 certify that confidential personal identifiers have been redacted from documents now submitted to the court and will be
 redacted from all documents sulmiitted in the future in accordance with /7u/e 1:38-7(b).




                                  J
Revised Form Promulgated by 07/01/2019 Notice to the Ban CN 10517                                                                                       pagel of 2
           HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 16 of 30 Trans ID: LCV20201463891
     Case
     Case21-01214-SLM
          21-01214-SLM
          HUD-L-004847~19 Doc
                          Doc  14-2
                                1-1 Filed
                           12/13/2019 Filed
                                      2:33:2103/23/21
                                              06/11/21
                                                PM Pg 11Entered
                                                         Entered  03/23/21
                                                                   06/11/21
                                                         of 11 Trans       13:31:37
                                                                            12:12:32 Desc
                                                                                      Desc
                                                                     ID: LCV20192302993
                Exhibit Exhibits Exhibit
                                 to Certification
                                         A-F Page in Support
                                                      55 of 86 Page 68 of 119

   Side 2
                                        CIVIL CASE INFORMATION STATEMENT
                                                                             (CIS)
                                                    Use for initial pieadlngs (not motions) under Rule 4:5-1


CASE TYPES (Choose one and enter number of case type in appropriate space on the reverse side.)
Track 1-150 days' discovery
 151     NAME CHANGE
 175     FORFEITURE
 302     TENANCY
 399     REAL PROPERTY (other than Tenancy, Contract, Condemnation, Complex Commercial or Construction)
 502     BOOK ACCOUNT (debt collection matters only)
 505     OTHER INSURANCE CLAIM (inckiding declaratory judgment actions)
 506     PIP COVERAGE
 510     UM or UIM CLAIM (coverage issues only)
 511     ACTION ON NEGOTIABLE INSTRUMENT
 512     LEMON LAW
 801     SUMMARY ACTION
 802     OPEN PUBUC RECORDS ACT (summary action)
 999     OTHER (briefly describe nature of action)


Track II - 300 days' discovery
 305 CONSTRUCTION
 509 EMPLOYMENT (other BianCEPA or LM3)
 599 CONTRACT/COMMERCIAL TFIANSACTION
 603N AUTO NEGLIGENCE - PERSONAL INJURY (non-verbal threshold)
 603Y AUTO NEGLIGENCE - PERSONAL INJURY (verbal threshold)
 605 PERSONAL INJURY
 610 AUTO NEGLIGENCE - PROPERTY DAMAGE
 621    UM or UIM CLAIM (Includes bodily injury)
 699 TORT-OTHER

Track   III - 4») days' discovery
 005      CIVIL RIGHTS
 301      CONDEMNATION
 602      ASSAULT AND BATTERY
 604      MEDICAL MALPRACTICE
 6(»      PRODUCT LIABILITY
 607      PROFESSIONAL MALPRACTICE
 608      TOXIC TORT
 609      DEFAMATION
 616      WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE PROTECTION ACT (CEPA) CASES
 617      INVERSE CONDEMNATION
 618      LAW AG/UNST DISCRIMINATION (LAD) CASES

Track   IV - Active Case Management by Individual Judge / 450 days' discoveiy
 156     ENVIRONMENTAL/ENVIRONMENTAL COVERAGE LITIGATION
 303      MT. LAUREL
 508      COMPLEX COMMERCIAL
 513     COMPLEX CONSTRUCTION
 514      INSURANCE FRAUD
 620      FALSE CLAIMS ACT
 701     ACTIONS IN LIEU OF PREROGATIVE WRITS

ilultic»unty LItigadon (Track IV)
  271   ACCUTANE/ISOTRETINOIN                                                  297   MIRENA CONTRACEPTIVE DEVICE
  274 RISPERDAUSEROQUEL/ZYPREXA                                                299   OLMESARTAN MEDOXOMIL MEDICATIONSmENiCAR
  281   BRISTOL-MYERS SQUIBB ENVIRONMENTAL                                     300   TALC-BASED BODY POWDERS
  282 FOSAMAX                                                                  601   ASBESTOS
  285 STRYKER TRIDENT HIP IMPLANTS                                             623   PROPECIA
  286 LEVAQUIN                                                                 624   STRYI^R LFIT CoCr V40 FEMORAL HEADS
  289 REGLAN                                                                   625   FIREFIGHTER HEARING LOSS LITIGATION
  291   PELVIC MESH/GYNECARE                                                   626   ABILIFY
  292 PELVIC MESH/BARD                                                         627   PHYSIOMESH FLEXIBLE COMPOSITE MESH
  293 DEPUY ASR HIP IMPLANT LITIGATION                                         628   TAXOTERE/DOCETAXEL
 295 ALLODERM REGENERATIVE TISSUE MATRIX                                       629   20STAVAX
 296 STRYKER REJUVENATE/ABG II MODULAR HIP STEM COMPONENTS                     630   PROCEED MESH43ATCH

          If you believe this case requires a track other than that provided above, please Indicate the reason on Side 1,
          In the space under "Case Charactertstlcs.
                Please check off each applicable category O Putative Class Action                               □ Title 59

Revised Forni Promulgated by 07«)1f2019 Notice to the Bar, CN 10517                                                          page 2 of 2
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 17 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       12/13/2019Filed  03/23/21
                                         06/11/21
                                    2:33:21 PM Pg 1Entered
                                                    Entered  03/23/21
                                                    of 1 Trans06/11/2113:31:37
                                                                       12:12:32 Desc
                                                               ID: LCV20192302993 Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                     A-F Pagein Support
                                                 56 of 86 Page 69 of 119




                         Civil Case Information Statement
  Case Details; HUDSON I GivH Part Docket# L-004847-1SI

 Case Caption: COSMOPOLITAN FOOD GR OUP, INC. VS                  Case Type: EMPLOYMENT (OTHER THAN CEPA OR LAD)
 KANTARCI BARIS                                                   Document Type: Complaint with Jury Demand
 Case Initiation Date: 12/13/2019                                 Jury Demand: YES - 6 JURORS
 Attorney Name: AVERY S MEHLMAN                                   Is this a professional malpractice case? NO
 Firm Name: HERRICK FEINSTEIN, LLP                                Related cases pending: NO
 Address: 2 PARK AVE                                              If yes, list docket numbers:
 NEW YORK NY 10016                                                Do you anticipate adding any parties (arising out of same
 Phone:2125921400                                                 transaction or occurrence)? NO
 Name of Party: PLAINTIFF : Cosmopolitan Food Group, Inc.
 Name of Defendant’s Primary Insurance Company
 (if known): None



     .V the INFORMATION PROymm ON THIS'FORM CANNOT BEINTRODUCEDINTO EVIDENCE''
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? NO

  If yes, is that relationship:

  Does the statute governing this case provide for payment of fees by the losing party? NO

  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:



  Do you or your client need any disability accommodations? NO
          If yes, please identify the requested accommodation:



  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO                    Title 59? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  12/13/2019                                                                                        /s/AVERTS MEHLMAN
  Dated                                                                                                          Signed
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 18 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 57 of 86 Page 70 of 119



  Avery S. Mehiman, Esq., Attorney ID No. 251072017
  K. Heather Robinson, Esq. Attorney ID No. 024492006
  HERRICK, FEINSTEIN LLP
  One Gateway Center
  Newark, New Jersey 07102
  (973) 274-2000
     Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


                                                        SUPERIOR COURT OF NEW JERSEY
    COSMOPOLITAN FOOD GROUP, INC.
                                                        HUDSON COUNTY; LAW DIVISION
                              Plaintiff,
                                                        DOCKET NO.: HUD-L-004847-19
                         V.
                                                                      CIVIL ACTION
   BARIS KANTARCI
                                                                        SUMMONS
                              Defendant.

  From The State of New Jersey To The Defendant(s) Named Above:

          The Plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
  Jersey. The Complaint attached to this summons states the basis for this lawsuit. If you dispute
  this Complaint, you or your attorney must file a written answer or motion and proof of service
  with the deputy clerk of the Superior Court in the county listed above within 35 days from the date
  you received this summons, not counting the date you received it. (A directory of the addresses
  of each deputy clerk of the Superior Court is available in the Civil Division Management Office
  in the county listed above and online at http://www.iudiciarv.state.ni.us/pro
  se/10153 deptyclerklawrefpdf.) If the Third-Party Complaint is one in foreclosure, then you must
  file your written answer or motion and proof of service with the Clerk of the Superior Court,
  Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the
  Treasurer, State of New Jersey and a completed Case Information Statement (available from the
  deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You
  must also send a copy of your answer or motion to Plaintiffs attorney whose name and address
  appear above, or to Plaintiff, if no attorney is named above. A telephone call will not protect your
  rights; you must file and serve a written answer or motion (with fee of $135.00 and completed
  Case Information Statement) if you want the court to hear your defense.

          If you do not file and serve a written answer or motion within 35 days, the court may enter
  a judgment against you for the relief Plaintiffs demand, plus interest and costs of suit. Ifjudgment
  is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
  the judgment.

          If you cannot afford an attorney, you may call the Legal Services office in the county where
  you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-


  HF 13081746%'.!
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 19 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 58 of 86 Page 71 of 119



  5529). If you do not have an attorney and are not eligible for free legal assistance, you may obtain
  a referral to an attorney by calling one of the Law'yer Referral Services. A directory with contact
  information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
  Division Management Office              in the county . listed          above and online          at
  http://www.iudiciarv.state.ni.us/prose/10153 deptvclerklawref.pdf.


                                                       /s/ Michelle M. Smith
                                                     Clerk of the Superior Court

  Dated: December 13, 2019

  Name and Address of Defendant to Be Served:

              Baris Kantarci
              1500 Harbor Blvd. Apt. 524
              Weehawken, New Jersey 07086




  HF 13081746V.1
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 20 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 59 of 86 Page 72 of 119




                          EXHIBIT B
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 21 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM
      HUD-L-004847-19Doc
                     Doc  14-2
                           1-1 Filed
                       01/15/2020Filed  03/23/21
                                         06/11/21
                                    10:21:22 AM Pg Entered
                                                    Entered   03/23/21
                                                               06/11/21
                                                    1 of 1 Trans       13:31:37
                                                                        12:12:32 Desc
                                                                 ID: LCV2020101083 Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 60 of 86 Page 73 of 119




      Avery S. Mehlman, Esq., Attorney ID No. 251072017
      K. Heather Robinson, Esq. Attorney ID No. 024492006
      HERRICK, FEINSTEIN LLP
      One Gateway Center
      Newark, New Jersey 07102
      (973) 274-2000
         Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


                                                         SUPERIOR COURT OF NEW JERSEY
      COSMOPOLITAN FOOD GROUP, INC.
                                                         HUDSON COUNTY; LAW DIVISION
                                Plaintiff,
                                                         DOCKET NO.; HUD-L-004847-19
                           V.
                                                                      CIVIL ACTION
      BARIS KANTARCI
                                                         ACKNOWLEDGEMENT OF SERVICE
                                Defendant.

             On this 14* day of January, 2020, the undersigned hereby acknowledges and accepts

      service by email on behalf of defendant Baris Kantarci of the Summons, Complaint, and Case

      Information Statement filed by plaintiff Cosmopolitan Food Group, Inc. in connection with the

      above-c^tioned civil action.

                                                 Attorney for Defendant Baris Kantarci

                                                 Jo^



      Dated; January 14, 2020
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 22 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 61 of 86 Page 74 of 119




                          EXHIBIT C
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 23 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM    Doc
                     Doc14-2
      HUCHUD L 004847-19   1-1   Filed
                                  Filed03/23/21
                            04/24/2020  06/11/21     Entered
                                                      Entered
                                          Pg 1 of 2 Trans  ID: 03/23/21
                                                                06/11/2113:31:37
                                                                         12:12:32 Desc
                                                               LCV2020786702      Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                   62 of 86 Page 75 of 119




                                             -1-
  JON S. DEUTSCH
  Attorney ID #037771987
  7 Codington Lane
  Warren, New Jersey 07059
  (732) 925-3036
  FAX (732) 271-2761
  isdeutschesq@aol.com

  Attorneys for Defendant, Baris Kantarci
                                            SUPERIOR COURT OF NEW JERSEY
                                            LAW DIVISION: HUDSON COUNTY
   COSMOPOLITAN FOOD GROUP, INC.,                            CIVIL ACTION


   Plaintiff,                                      Docket No. HUD-L-004847-19

           vs.
                                                     ORDER RELIEVING COUNSEL
   BARIS KANTARCI,

   Defendant.




          THIS MATTER being opened to the court by, Jon S. Deutsch

  Esq, Attorney for Defendant, upon application to be relieved as

  counsel, and the court having reviewed the papers in support of

  the within application and any opposing papers, and good cause

  appearing:


                 IT IS on this    24th      day of April                 , 2020:
      HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 24 of 30 Trans ID: LCV20201463891
  Case
  Case21-01214-SLM
       21-01214-SLM    Doc
                       Doc14-2
        HUCHUD L 004847-19   1-1   Filed
                                    Filed03/23/21
                              04/24/2020  06/11/21   Entered
                                                      Entered
                                            Pg2of2 Trans   ID: 03/23/21
                                                                06/11/2113:31:37
                                                                         12:12:32 Desc
                                                               LCV2020786702      Desc
             Exhibit Exhibits Exhibit
                              to Certification
                                      A-F Page in Support
                                                   63 of 86 Page 76 of 119




                                              -2-
              ORDERED that Jon S. Deutsch, ESQ., is hereby relieved

    counsel for Defendant, BARIS KANTARCI, and has no further

    obligation in this matter, and


             ORDERED that Defendant, BARIS KANTARCI, shall be given                      30

    additional days to retain new Counsel.

UNOPPOSED by Mr. Katarci. GRANTED for reasons set forth on the record on April 24, 2020.
Until a substitution of attorney is filed, Defendant Kantarci will be
treated as self-represented. All court notices shall be sent
to Defendant Kantarci at 1500 Harbor Blvd., Apt. 524,                 J.s,
Weehawken, NJ 07086. Default is hereby entered.                        Mary K. Costello, J.S.C.
Counsel for Plaintiff shall either file a motion for judgment
or request a Proof Hearing and fully comply with R. 4:43-1 & 2.
Failure to so move may result in R. 1:13-7 sanctions at the
expiration of 120 days from the date of this Order.
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 25 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 64 of 86 Page 77 of 119




                          EXHIBIT D
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 26 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 65 of 86 Page 78 of 119



  Avery S. Mehlman, Esq., Attorney ID No. 251072017
  Jina Moon, Esq. Attorney ID No. 019552012
  HERRICK, FEINSTEIN LLP
  One Gateway Center
  Newark, New Jersey 07102
  (973) 274-2000
 Attorneys for Plaintiff Cosmopolitan Food Group, Inc.



                                                        SUPERIOR COURT OF NEW JERSEY
  COSMOPOLITAN FOOD GROUP, INC.
                                                        HUDSON COUNTY: LAW DIVISION
                             Plaintiff,
                                                        DOCKET NO.: HUD-L-004847-19
                        V.
                                                        CIVIL ACTION
  BARIS KANTARCl
                                                          CERTIFICATION OF SERVICE OF
                                                                  JINA MOON
                             Defendant.




  JINA MOON, of full age, hereby certifies as follows:

                 1.     I am an attorney-at-law of the State of New Jersey and associated with the

  law firm of Herrick, Feinstein LLP, attorneys for plaintiff Cosmopolitan Food Group, Inc. in the

  above-entitled action. In this capacity, I have personal knowledge of the facts stated herein.

                 2.      On the date set forth below, I caused the Order Relieving Counsel to be

  served by regular mail and certified mail, return receipt requested, upon:



                                             Baris Kantarci
                                       1500 Harbor Blvd., Apt 524
                                      Weehawken, New Jersey 07086




  HF 13393841V.1 #16093/0005
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 27 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 66 of 86 Page 79 of 119




                            3.   1 hereby certify that the foregoing statements made by me are true. I am

  aware that if any of the foregoing statements made by me are willfully false, 1 am subject to

  punishment.

                                                       /s7Jir on
                                                      JINA MOON

  Dated: July 2, 2020




  HF 13393841V. 1 #16093/0005
   HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 28 of 30 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 67 of 86 Page 80 of 119




                          EXHIBIT E
          HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 29 of 30 Trans ID: LCV20201463891
  Case
   Case21-01214-SLM
        21-01214-SLM Doc  Doc14-2
                                1-1 Filed
                                      Filed03/23/21
                                             06/11/21 Entered
                                                         Entered03/23/21
                                                                 06/11/2113:31:37
                                                                           12:12:32 Desc      Desc
                Exhibit Exhibits Exhibit
                                 to Certification
                                         A-F
Department of Defense Manpower Data Center      Page
                                                  in Support
                                                      68 of 86 Page 81 of 119 Results as of: May-11-2020 04:37:15 PM

                                                                                                                                                                                         SCRA 5,4




                            Sums R^oit
                            Pursuant to Servicemembets Civil Relief Act


SSN:                          XXX-XX-8521
Birth Date:                   Apr-XX-1986
Last Name:                    KANTARCI
First Name:                   BARIS
Middle Name:
Status As Of:                 May-11-2020
Certificate ID:               G3VS74BK6F46Z32

                                                                                On Active Duty On Active Duty Status Date
           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Sen/ice Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
           HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 30 of 30 Trans ID: LCV20201463891
    Case
     Case21-01214-SLM
             21-01214-SLM Doc        Doc14-2  1-1 Filed  Filed03/23/21
                                                                  06/11/21 Entered Entered03/23/21
                                                                                                06/11/2113:31:3712:12:32 Desc    Desc
                       Exhibit     Exhibits    Exhibit
                                               to  Certification
                                                           A-F       Page
                                                                        in Support
                                                                              69   of  86  Page     82    of   119
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.miI/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).

Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 1 of 72 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 70 of 86 Page 83 of 119
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 2 of 72 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 71 of 86 Page 84 of 119
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 3 of 72 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 72 of 86 Page 85 of 119
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 4 of 72 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 73 of 86 Page 86 of 119
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 5 of 72 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 74 of 86 Page 87 of 119
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 6 of 72 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 75 of 86 Page 88 of 119
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 76 of 86 Page 89 of 119




         [Exhibits Redacted]

 The exhibits referred to in the above certification have been redacted due to length, but may be furnished
 upon request.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 1 of 86 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 77 of 86 Page 90 of 119


Avery S. Mehlman, Esq., Attorney ID No. 251072017
Jina Moon, Esq. Attorney ID No. 019552012
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
Attorneys for Plaintiff Cosmopolitan Food Group, Inc.


                                                    SUPERIOR COURT OF NEW JERSEY
 COSMOPOLITAN FOOD GROUP, INC.
                                                    HUDSON COUNTY: LAW DIVISION
                           Plaintiff,
                                                    DOCKET NO.: HUD-L-004847-19
                      V.
                                                    CIVIL ACTION
 BARIS KANTARCI
                                                    CERTIFICATION OF ATTORNEYS’
                                                    FEES
                           Defendant.



       AVERY S. MEHLMAN, of full age, hereby certifies as follows:

       1.      I am an attomey-at-law of the State of New Jersey and a partner with the firm of

Herrick, Feinstein LLP (“Herrick”), attorneys of plaintiff Cosmopolitan Food Group, Inc.

(“Plaintiff’) in the above-captioned matter. I make this Certification in support of Plaintiffs

application for entry of Final Judgment by Default against Defendant Baris Kantarci (“Kantarci”)

in the above-captioned matter.

       2.     The total amount of attorneys’ fees and costs incurred in prosecuting this action on

behalf of Plaintiff is the aggregate amount of $111,360.30 as of July 17, 2020, broken down as

follows:

Settlement of Sexual Harassment Lawsuit For Kantarci’s Behavior

              A.      Attached hereto as Exhibit “A” is a copy of Invoice No. 342920, dated July

8, 2019, for legal services rendered through May 31, 2019, in the amount of $29,918.00, plus
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 2 of 86 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 78 of 86 Page 91 of 119


expenses posted through May 31, 2019, in the amount of $70.86, for a total amount due of

$29,988.86.

                B.    Attached hereto as Exhibit “B” is a copy of Invoice No. 343500, dated July

24, 2019, for legal services rendered through June 30, 2019, in the amount of $12,217.50, plus

expenses posted through June 30, 2019, in the amount of $2.52, less 10%, for a total amount due

of$10,998.27.

                C.    Attached hereto as Exhibit “C” is a copy of Invoice No. 345267, dated

September 9, 2019, for legal services rendered through July 31, 2019, in the amount of $8,152.50,

plus no expenses posted through July 31, 2019, for a total amount due of $8,152.50.

Legal Services Rendered in Connection with the Above-Captioned Action

                D.    Attached hereto as Exhibit “D” is a copy of Invoice No. 345947, dated

September 27, 2019, for legal services rendered through August 31, 2019, in the amount of

$4,500.00, less 10%, plus no expenses posted through August 31, 2019, for a total amount due of

$4,050.00.

                 E.    Attached hereto as Exhibit “E” is a copy of Invoice No. 348438, dated

November 27, 2019, for legal services rendered through October 31, 2019, in the amount of

$15,307.50, less 10%, plus expenses posted through October 31, 2019, in the amount of $122.34,

for a total amount due of $13,899.09.

                F.    Attached hereto as Exhibit “F” is a copy of Invoice No. 349188, dated

December 17, 2019, for legal services rendered through November 30, 2019, in the amount of

$10,432.50, less 10%, plus no expenses posted through August 31, 2019, for a total amount due of

$9,389.25.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 3 of 86 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 79 of 86 Page 92 of 119


               G.     Attached hereto as Exhibit “G” is a copy of Invoice No. 350536, dated

January 28, 2020, for legal services rendered through December 31, 2019, in the amount of

$10,342.50, less 10%, plus expenses posted through December 31,2020, in the amount of $411.45,

for a total amount due of $9,719.70.

               H.     Attached hereto as Exhibit “H” is a copy of Invoice No. 351401, dated

February 21, 2020, for legal services rendered through January 31, 2020, in the amount of

$1,666.00, less 10%, plus expenses posted through January 31, 2020, in the amount of $6.53, for a

total amount due of $1,505.93.

              I.      Attached hereto as Exhibit “I” is a copy of Invoice No. 352335, dated March

16, 2020, for legal services rendered through February 29, 2020, less 10%, in the amount of

$ 1,991.50, plus expenses posted through March 31,2020, in the amount of $6.53, for a total amount

due of $1,798.88.

              J.      Attached hereto as Exhibit “J” is a copy of Invoice No. 353326, dated April

7, 2020, for legal services rendered through March 31, 2020, in the amount of $721.00, less 10%,

plus expenses posted through March 31, 2020, in the amount of $6.53, for a total amount due of

$655.43.

              K.      Attached hereto as Exhibit “K” is a copy of Invoice No. 354493, dated May

13, 2020 for legal services rendered through April 30, 2020, in the amount of $1,320.00, less 10%,

plus expenses posted through April 30, 2020, in the amount of $6.53, for a total amount due of

$1,194.53.

              L.      Attached hereto as Exhibit “L” is a copy of Invoice No. 355663, dated June

16, 2020 for legal services rendered through May 31, 2020, in the amount of $16,720.50, less 10%,
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 4 of 86 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 80 of 86 Page 93 of 119


plus expenses posted through May 31, 2020, in the amount of $56.53, for a total amount due of

$15,104.98.

               M.      Attached hereto as Exhibit “M” is a copy of Invoice No.356585, dated July

17, 2020 for legal services rendered through June 30, 2020, in the amount of $5,051.50, less 10%,

plus expenses posted through June 30, 2020, in the amount of $6.53, for a total amount due of

$4,552.88.

               N.      Attached hereto as Exhibit “N” is a copy of the court fees incurred by CFG

in the above-captioned matter in the total amount of $350.

       3.      The fees incurred represent charges based upon the hourly billing rates of (i) Avery

S. Mehlman, a partner with the firm, at the rate of $675.00, Barbaros Karaahmet, a partner with the

firm, at the rate of $750.00, Carol Goodman, a partner with the firm, at the rate of $725.00, Michelle

M. Sekowski, a Counsel with the firm, at the rate of $565.00; Heather Robinson, a former associate

with the firm, at the rate of $450.00; Jina Moon, an associate with the firm, at the rate of $480.00;

and Teresa Barrett, a paralegal with the firm, at the rate of $290.00 per hour.

       4.      I am a partner in Herrick’s litigation department and was admitted to practice law in

New Jersey in 2017. My practice has consisted primarily of commercial litigation and employment

law. I am the attorney who has been primarily responsible for this matter, and the defense of CFG

in the sexual harassment lawsuit stemming from Kantarci’s actions, which is mentioned in the

complaint.

       5.      Barbaros Karaahmet is a partner in Herrick’s real estate and corporate departments

and serves as co-chair of Herrick’s Turkish Practice Group.         His practice includes assisting

Herrick’s multinational and Turkish clients with domestic and cross-border corporate, financial,

real estate and litigation matters. Mr. Karaahmet is the relationship partner and provided assistance
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 5 of 86 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 81 of 86 Page 94 of 119


to obtain the relief sought in this action, and in the defense of CFG in the sexual harassment lawsuit

stemming from Kantarci’s actions, which is mentioned in the complaint.

       6.      Carol Goodman is a partner of and co-chair of Herrick’s litigation department. Her

practice focuses on complex commercial litigation and employment law for public and private

companies. She provided assistance to obtain the relief sought in this action, and in the defense of

CFG in the sexual harassment lawsuit stemming from Kantarci’s actions, which is mentioned in the

complaint.

       7.      Michelle M. Sekowski is Counsel in Herrick’s litigation department. Her practice

focused on complex commercial litigation and employment law. She provided assistance to obtain

the relief sought in this action, and in the defense of CFG in the sexual harassment lawsuit stemming

from Kantarci’s actions, which is mentioned in the complaint.

       8.      Heather K. Robinson is a former of-counsel in Herrick’s litigation department. Her

practice focused on complex commercial litigation and emplo3Tnent law. She provided assistance

to obtain the relief sought in this action, and in the defense of CFG in the sexual harassment lawsuit

stemming from Kantarei’s actions, which is mentioned in the complaint.

       9.      Jina Moon is an associate in Herrick’s litigation department. Her practice focuses

on complex commercial litigation and employment law. She provided assistance to obtain the relief

sought in this action, and in the defense of CFG in the sexual harassment lawsuit stemming from

Kantarci’s actions, which is mentioned in the complaint.

        10.    Teresa M. Barrett is a litigation paralegal employed by Herrick. Ms. Barrett provided

assistance to obtain the relief sought in this action, and in the defense of CFG in the sexual

harassment lawsuit stemming from Kantarci’s actions, which is mentioned in the complaint.
    HUD-L-004847-19 08/19/2020 7:49:28 PM Pg 6 of 86 Trans ID: LCV20201463891
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 82 of 86 Page 95 of 119


        11.    Due to Kantarci’s bad acts, Plaintiff is entitled to recover all reasonable attorneys’

fees and the costs of collection.

        12.    These services and disbursements were actually rendered by Herrick, and were

reasonably necessary for the representation of Plaintiff in connection with the prosecution of this

action, and the defense of CFG in the sexual harassment lawsuit stemming from Kantarci’s actions,

from April 2019 through the present.

        13.    Herrick is a regional law firm with several offices, including offices in New York,

New York and Newark, New Jersey. Herrick also maintains an office in Istanbul, Turkey. Herrick

has approximately 130 attorneys, and charges rates competitive with other peer firms of similar

size, stature and experience.

        14.    I hereby certify that the foregoing statements made by me are true. I am aware that

if any of the foregoing statements made by me are willfully false, I am subject to punishment.




Dated: July 30, 2020
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 83 of 86 Page 96 of 119




          [Exhibits Redacted]

  The exhibits referred to in the above certification have been redacted due to length, but
  may be furnished upon request.
Case
Case21-01214-SLM
     21-01214-SLM DocDoc14-2
                           1-1 Filed
                                 Filed03/23/21
                                        06/11/21 Entered
                                                    Entered03/23/21
                                                            06/11/2113:31:37
                                                                      12:12:32 Desc
                                                                               Desc
           Exhibit Exhibits Exhibit
                            to Certification
                                    A-F Page in Support
                                                 84 of 86 Page 97 of 119




                    EXHIBIT F
      HUD-L-004847-19
        HUD L 004847-1908/19/2020
                           09/11/2020
                                  7:49:28 PM
                                           PgPg
                                             1 of1 2ofTrans
                                                       2 Trans
                                                            ID:ID:
                                                                LCV20201618945
                                                                   LCV20201463891
 Case
 Case21-01214-SLM
      21-01214-SLM DocDoc14-2
                            1-1 Filed
                                  Filed03/23/21
                                         06/11/21 Entered
                                                     Entered03/23/21
                                                             06/11/2113:31:37
                                                                       12:12:32 Desc
                                                                                Desc
            Exhibit Exhibits Exhibit
                             to Certification
                                     A-F Page in Support
                                                  85 of 86 Page 98 of 119



Avery S. Mehlman, Esq., Attorney ID No. 251072017
Jina Moon, Esq. Attorney ID No. 019552012
HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, New Jersey 07102
(973) 274-2000
Attorneys for Plaintiff Cosmopolitan Food Group, Inc.



 COSMOPOLITAN FOOD GROUP, INC.                          SUPERIOR COURT OF NEW JERSEY
                                                        HUDSON COUNTY: LAW DIVISION
                             Plaintiff,
                                                        DOCKET NO.: HUD-L-004847-19
                        v.
                                                        CIVIL ACTION
 BARIS KANTARCI
                                                        FINAL JUDGMENT BY DEFAULT
                             Defendant.                 AGAINST BARIS KANTARCI



               Defendant Baris Kantarci (“Kantarci”), having been duly served with process and

a copy of the Complaint in the above-captioned action, and having been defaulted for failure to

answer, appear or otherwise move as to the Complaint; and Kantarci not being an infant or

incompetent person; and plaintiff Cosmopolitan Food Group, Inc. (“Plaintiff”) having filed a

certification setting forth a particular statement of the items of the claim, including the amounts

and dates, a calculation in figures of the amount of interest, the payments or credits, if any, and the

net amount due;

               FINAL JUDGMENT is on this ____
                                            11th day of ___________,
                                                        September 2020, signed and entered
               484,825.76
in the sum of $___________, as of July ___,
                                       30 2020, plus attorneys’ fees and costs in the amount of

$111,360.30, as of July 30, 2020, plus post-judgment interest on and after the date of this Judgment

in favor of plaintiff, Cosmopolitan Food Group, Inc., and against Defendant upon notice to all

parties, for an Order entering default judgment in the above-captioned action; the defaulting party
           HUD-L-004847-19
             HUD L 004847-1908/19/2020
                                09/11/2020
                                       7:49:28 PM
                                                PgPg
                                                  2 of2 2ofTrans
                                                            2 Trans
                                                                 ID:ID:
                                                                     LCV20201618945
                                                                        LCV20201463891
      Case
      Case21-01214-SLM
           21-01214-SLM DocDoc14-2
                                 1-1 Filed
                                       Filed03/23/21
                                              06/11/21 Entered
                                                          Entered03/23/21
                                                                  06/11/2113:31:37
                                                                            12:12:32 Desc
                                                                                     Desc
                 Exhibit Exhibits Exhibit
                                  to Certification
                                          A-F Page in Support
                                                       86 of 86 Page 99 of 119



     has been properly served; the address for service has not changed; the time for defendant to answer

     has expired and has not otherwise been extended; and it appearing that acknowledgement of

     service have been filed herein; and it further appearing that no opposition to said application has

     been filed; and for good cause shown;

                    IT IS on this _________
                                   11th     day of _____________________,
                                                    September             2020,

                    ORDERED that default judgment is hereby entered against defendant Baris

     Kantarci.

The court considered the courtesy copy and exhibits 1 through 4 and Exhibits A through M submitted for
in camera review. Moving party fully        _______________________________________
complied with R. 4:43-2. This application
                                               HON. MARY J. COSTELLO, J.S.C.
was unopposed.
                                                                      MKC
Total amount of judgment is $596,186.06
         Case
          Case21-01214-SLM
              21-01214-SLM Doc  Doc14-2
                                     1-2 Filed
                                           Filed03/23/21
                                                   06/11/21 Entered
                                                              Entered03/23/21
                                                                      06/11/2113:31:37
                                                                               12:12:32 Desc
                                                                                         Desc
         Summons and UNITED STATES BANKRUPTCY COURT
                    Exhibit
                      NoticeExhibits
                             of Pretrial
                                     to Certification
                                         Conference   in
                                                       InSupport
                                                          an Adversary
                                                                   PageProceeding
                                                                        100 of 119  Page 1 of 1

                                  DISTRICT OF NEW JERSEY
In the matter of:

BARIS A. KANTARCI,
                                             Debtor


COSMOPOLITAN FOOD GROUP, INC.

                                             Plaintiff(s)
                                                                       Case No.               20-23720-SLM
                                                                                          ______________________
v.

BARIS KANTARCI                                                         Adversary No.      ______________________

                                             Defendant(s)


                     SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                            IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the complaint within
35 days.

                    Address of Clerk        US Bankruptcy Court- District of New Jersey
                                            50 Walnut Street
                                            Newark, NJ 07102


At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

                    Name and Address of     HERRICK, FEINSTEIN LLP
                    Plaintiff’s Attorney    Steven B. Smith
                                            2 Park Avenue
                                            New York, NY 10016
If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will
be held at the following time and place.

                    Address                                 Courtroom:

                                                            Date and Time:




       IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
     CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
             MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                              James J. Waldron, Clerk

Date: ___________________________________                     By: ______________________________________
                                                                             Deputy Clerk

MEDIATION OF ALL DISPUTES IS ENCOURAGED AND IS AVAILABLE PURSUANT TO D.N.J. LBR 9019-2. THE
PRACTITIONER’S GUIDE TO THE MEDIATION PROCESS IS AVAILABLE IN THE BANKRUPTCY COURT CLERK’S
OFFICE, IN EACH COURTROOM, AND ON THE COURT’S WEB SITE: www.njb.uscourts.gov. THE GUIDE CONTAINS
AN OVERVIEW OF THE MEDIATION PROCESS, SAMPLE FORMS, THE REGISTER OF MEDIATORS AND
APPLICABLE LOCAL RULES.
                                                                                     rev.12/1/09
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 101 of 119




                 Exhibit B
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32                                  Desc
           Exhibit Exhibits to Certification in Support Page 102 of 119




                           _l I O                                                   _ I
                            U.S. Postal Service® I
                            CERTIFIED MAIL®RECEIPT
                            Domestic Mail Only
                                                     USPS® ARTICLE NUMBER '

                                       mil 7stt iiOH sim wt m
                                                                         3.6(
                           Certified Mail Fee                $
                                                                         2.8!
                           Return Receipt (Hardcopy)         $
                           Return Receipt (Electronic)       $                                ■


                                                                                          Postmark
                           Certified Mail Restricted Delivery $                             Here)
                           Postage                           $
                                                                                             o''.'
                           Total Postage and Fees            $
                            Senttcgaris Kantarci
                                  1500 Harbor Blvd Apt 256
                                  Weehawken, NJ 07086
                                  US

                                                                  nee Information
                                      16093.




                           PS Form 3800, Facsimile, July 2015
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 103 of 119




                 Exhibit C
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 104 of 119
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 105 of 119
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 106 of 119




                Exhibit D
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32                                       Desc
           Exhibit Exhibits to Certification in Support Page 107 of 119




                                                                          ----------                USPS ARTICLE NUMBER
                          1414 75bb 1104                   41        -I
                                                                      i              1414 ?2tt 1104 2101
            CertiiiliaiFee                    $
                                                  2Ml                      CertieiiaiiFeg      $      3M
            BeiumBicsiptpariicBPFl            $
                                                                                                                  2Ml
           jjfietiirii Biselpf fEleotmiiiel   $   /m
                                                  Si'
                                                                           Return Receipipardcipfl           $
                                                           P^lHark        1 ielurnReteiptlEieetroilc)        $          /Co
            terfiieil iail Bestridsd Deliwrf $                                                                                Postmark'-','
                                                                          1 Cirtifieil lai! Bestrlstei Deiwrf $                 Here
            ftsSii                            $
                                                                          j Poslaii                          $
            iTotal Postage and Fees   $
              Senftfiakov Rudikh                                          ;1                                 $
                       Rudikh ami Asscciates                                           ^akov Rudikh
                       14 WocHlward Drive                                              223 Route 18 South, Suite 204
                       Old Bridge, NJ 08S57
                                                                                       Suite M4
                       US
                                                                                        East Brunswick, NJ 08816
                                                                                        US
                       1CT9,1 fy¥)t;Jrtignce Information
                                                                                                  Reference information


                                                                                                                   till
           PS Form 3800. Facsimile. July 201b
                                                                            PS Form 3800. Facsimile. July 2015
        Return Receipt (Form 3811) Barcode
                                                                                                                    Return Receipt (Form 3811) Barcode
                 Case 21-01214-SLM
                           A. Signature
                                                      Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32                                                                                                               Desc
   illilliiililllll        X      Ce?l/<
                            B.Exhibit           Exhibits
                              Received by (Printed Name)      toof Delivery
                                                         |C. Date  Certification in Support Page 108 of 119
  ■isio -iatt iiDM aiDt Mms 43                      D. Is delivery address different from item 1? □ Yes
                                                                                                              4510 letb nD4 SlDb 4145 3t                         D. Is delivery address different from it^
                                                       If YES, enter delivery address below:      PNo                                                               If YES, enter delivery address below; (   □N
■ Article Addressed to;
                                                                                                          l.Artlcly^s^h
       Yakov Rudikh
       223 Route 18 South. Suite 204
       Suite 204
        East Biunswick, fit 0881G
        US
                                                    . Service Type:
                                                    m Certified Mail                                                                                            3. Service Type:
                                                    n Cerllliea Mall Restricted Delivery                                                                        m Certified Mail
                                                                                                                                                                □ Certified Mail Restricted Delivery
                                                                  ... R^t|;ence Information                                                                           wwa.ooosRBWence Informatiori


. Certified Mail (Form 3800) Article Number
                                                                                                           2. Certified Mail (Form 3800) Article Number
p.(a)di*n»kipi^DM aiDi imt sa                                                                             “P-Wl‘^gl?*¥lD4 ai04 114L 41
•S Forni 3811, Facsimile. July 2015                                                Domestic Return Receip' ps Form 3811, Facsimile. Juty 2015                                                     Domestic Return Recei]




                                                                                                                             USPS TRACKING#                                                         First-Class Mail
                                                                                                                                                                                                    Postage & Fees Paid
                  USPS TRACKING#                                                                                                                           70                                       USPS
                                              170                                                                                                                                                   Permit No. Q-10
                                                                                      USPS                                                                4L
                                                                                      Permit No. G-10
                                                                                                              9590 9266 9904 2106 4145 36
   9590 9266 9904 2106 4146 43
                                                                                                               United States            • Sender: Please print your name, address and ZIP44* below i
                                                                                                               Postal Service*
   pSsI^                                                                   ZIP+4- below .
                                                                                                                                     Larisa Poretsky
                                                                                                                                     Hemck, Feinstein.LLP
                         Unsa Poretsky                                                                                               2 Park Avenue
                                                                                                                                     14th Floor
                         H^ck Feinstein.LLP                                                                                          New York, NY 10016
                         2      Avenue                                                                                               US
                         14th Rot)r
                              York, NY 10016
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 109 of 119




                 Exhibit E
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 110 of 119
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 111 of 119
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 112 of 119
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 113 of 119
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 114 of 119




                 Exhibit F
           Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32                          Desc
                      Exhibit Exhibits to Certification in Support Page 115 of 119

Ginzburg, Rachel

From:                            Ginzburg, Rachel
Sent:                            Wednesday, March 24, 2021 6:18 PM
To:                              'rudikhlawgroup@gmail.com'
Cc:                              Smith, Steven
Subject:                         RE: Cosmopolitan Food Group, Inc. v. Baris A. Kantarci (Lead Case No. 20-23720; Adv.
                                 Pro. No. 21-01214) (Bankr. D.N.J.)
Attachments:                     Summons entered.pdf; Complaint Objection to Dischargeability of Debt w exhibits as
                                 filed.pdf


Good evening,

Attached, please find the summons and complaint for Adv. Pro. No. 21-01214 (Bankr. D.N.J.). Please advise whether you
will accept service via e-mail.

Thank you,
Rachel




Rachel H. Ginzburg
Associate
Herrick, Feinstein LLP
Two Park Avenue | New York, NY 10016
212.592.5950 Office
212.545.3311 Fax
rginzburg@herrick.com



From: Ginzburg, Rachel
Sent: Tuesday, March 23, 2021 3:24 PM
To: 'rudikhlawgroup@gmail.com' <rudikhlawgroup@gmail.com>
Cc: Smith, Steven <ssmith@herrick.com>
Subject: Cosmopolitan Food Group, Inc. v. Baris A. Kantarci (Lead Case No. 20-23720; Adv. Pro. No. 21-01214) (Bankr.
D.N.J.)

Good afternoon,

Attached, please find a complaint that was filed earlier today under Lead Case No. 20-23720/Adv. Pro. Case No. 21-
01214 in the Bankruptcy Court for the District of New Jersey. Can you please confirm whether you will accept service on
behalf of Mr. Kantarci by e-mail?

Best,
Rachel




Rachel H. Ginzburg
Associate

                                                           1
         Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
                    Exhibit Exhibits to Certification in Support Page 116 of 119
Herrick, Feinstein LLP
Two Park Avenue | New York, NY 10016
212.592.5950 Office
212.545.3311 Fax
rginzburg@herrick.com




                                               2
Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32       Desc
           Exhibit Exhibits to Certification in Support Page 117 of 119




                Exhibit G
       Case 21-01214-SLM Doc 14-2 Filed 06/11/21 Entered 06/11/21 12:12:32 Desc
Department of Defense Manpower
                    Exhibit       Data
                            Exhibits    Center
                                     to Certification in Support Page 118 of 119 Results as of : May-20-2021 01:05:15 PM
                                                                                                                                                                                         SCRA 5.8




SSN:                          XXX-XX-8521
Birth Date:                     -XX-1986
Last Name:                    KANTARCI
First Name:                   BARIS
Middle Name:
Status As Of:                 May-20-2021
Certificate ID:               YFWDBPRRR2ZJ7B5

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
              Case 21-01214-SLM                   Doc 14-2          Filed 06/11/21           Entered 06/11/21 12:12:32                     Desc
                             Exhibit
The Defense Manpower Data Center (DMDC)Exhibits        to Certification
                                          is an organization                  in Support
                                                              of the Department     of Defense (DoD) Page     119 ofthe119
                                                                                                        that maintains    Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
